       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 1 of 88




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


                                              MDL Docket No. 2800
 In re: Equifax Inc. Customer                 No. 1:17-md-2800-TWT
 Data Security Breach Litigation
                                              CONSUMER ACTIONS

                                              Chief Judge Thomas W. Thrash, Jr.


                        FINAL ORDER AND JUDGMENT

      On July 22, 2019, the Court granted, pursuant to Federal Rule of Civil

Procedure 23(e), Plaintiffs’ motion for an order directing notice of a proposed class

action settlement of consumer claims arising from the data breach announced by

Equifax on September 7, 2017. [Doc. 742]. The Settlement Agreement, dated July

22, 2019 [Doc. 739-2], was entered into between the 96 Settlement Class

Representatives named in the consolidated complaint [Doc. 374], through Class

Counsel, and on behalf of the proposed Settlement Class, and Defendants Equifax

Inc., Equifax Information Services, LLC, and Equifax Consumer Services LLC

(collectively, “Equifax” or “Defendants”). Plaintiffs and Equifax are collectively

referred to herein as the Settling Parties.

      In a declaration filed with the Court [Doc. 900-5], the Notice Provider has

advised that as of the Notice Date (September 20, 2019), the activities of the Notice

Provider were executed in accordance with the Settlement Agreement, the approved
      Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 2 of 88




Notice Plan, and the Order Directing Notice. The Notice Provider declares that the

Court-approved approach to notice reflects contemporary best practices in the field

of consumer outreach, notice, and advertising across contemporary digital and

traditional media and constituted the best practicable notice under the circumstances.

The Notice Plan encompassed (a) individual direct notice via email to all Settlement

Class Members whose email addresses can be identified with reasonable effort, as

well as follow-up emails during the Initial and Extended Claims Period; (b) a

sophisticated digital notice campaign that reached at least 90 percent of all

Settlement Class Members multiple times before the Notice Date and with additional

impressions during the remainder of the Initial Claims Period; (c) continuation of

the digital campaign during the Extended Claims Period and thereafter for

approximately three years, which among other things will target Settlement Class

Members who search online for help remedying identity theft; and (d) radio

advertising and a paid advertisement in a national newspaper to reach Settlement

Class Members who are less likely to use email or the internet. The Claims

Administrator also declares that it has fulfilled its duties to date with respect to the

notice process. [Doc. 900-4]. As declared by the Notice Provider and the Settlement

Administrator, the Court finds that the Notice Plan effectively reached the

Settlement Class, increased prospective class members’ awareness of the Settlement,

their options, and the benefits available to them; delivered the best notice practicable

                                           2
      Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 3 of 88




under the circumstances; and thus satisfied due process and the requirements of Rule

23.

      Out of the approximately 147 million class members, only 388 directly

objected—or just 0.0002 percent of the class. An additional 718 form “objections,”

which allegedly had been filled out online by class members, were submitted en

masse by a class action claims aggregator that created a website with a “chat-bot”

that encouraged individuals to object. These form “objections” are procedurally

invalid for the reasons set forth in the final approval order separately entered by the

Court. In addition, according to the Claims Administrator, a total of 2,770 requests

for exclusion from the Settlement Class were received.

      In accordance with the schedule set by the Court in its Order Directing Notice,

Plaintiffs filed a motion for attorneys’ fees, expenses, and service awards on October

29, 2019 [Doc. 858], which was posted on the Settlement Website, and on December

5, 2019 filed a motion for final approval of the Settlement [Doc. 903] and other

supporting papers [Docs. 899, 900, 901, 902; see also Doc. 939]. Also in accordance

with that schedule, the Court held a Fairness Hearing pursuant to Rule 23(e)(2) on

December 19, 2019, at which it heard from counsel for the Settling Parties and those

objectors (or their counsel) who had, in their objections, requested the opportunity

to appear and present argument.




                                          3
      Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 4 of 88




      The Court having reviewed Plaintiffs’ motion for final approval, response to

objections and motions, response to briefs amicus curiae, motion for attorneys’ fees

and reply in support, and the related declarations and exhibits, and having considered

all of the written objections to the Settlement (as are detailed in the Court’s Final

Approval Order) and the argument presented at the Fairness Hearing, both in favor

and in opposition to the Settlement’s final approval, in accordance with the reasons

set forth on the record of the Fairness Hearing and in the Court’s detailed Order

dated January 13, 2020, it is now hereby

      ORDERED, ADJUDGED, AND DECREED as follows:

      1.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(d)(2)(a) and 28 U.S.C. § 1331, and personal jurisdiction over the Class

Representatives, members of the Settlement Class, and Defendants. Additionally,

venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) & (2).

      2.     The Court finds that notice of the Settlement that was disseminated to

prospective members of the Settlement Class through direct email, digital media,

and other means outlined above fully comported with the requirements of both Rules

23(c)(2)(B) and (e)(1) and constitutional due process. The notice furnished to the

Settlement Class constituted the best notice practicable under the circumstances and

was reasonably calculated, under the circumstances, to apprise Settlement Class

Members of (a) the nature of the action, the nature of the Settlement Class and its

                                           4
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 5 of 88




claims, and the material terms of the Settlement, including the benefits provided, the

procedure for making a claim, the release provided to Defendants, the consequences

of participating or not participating in the Settlement, and their options; (b) all

applicable deadlines; (c) their right to opt out or object to any aspect of the

Settlement and how to do so; (d) the attorneys’ fee that Class Counsel would seek;

(e) the date, place, and time of the Rule 23(e)(2) Fairness Hearing and their right to

appear at the hearing; and (f) where they could obtain further information.

       3.    In addition, the notice given by Defendants to state and federal officials

pursuant to 28 U.S.C. § 1715 fully and timely satisfied the requirements of that

statute.

       4.    For the reasons stated in the Court’s detailed Order dated January 13,

2020, although the Court need not consider the objections that did not follow the

Court’s Order Directing Notice, and although those objections are invalid, the Court

overrules all objections to the Settlement.

       5.    Plaintiffs’ motion for final approval of the Settlement is GRANTED.

The Court finds that the Class Representatives and Class Counsel have adequately

represented the Class, and finds that the Settlement, including its equitable method

of allocation and distribution of the Consumer Restitution Fund, is the product of

extensive arm’s-length negotiation by seasoned counsel and that it is fair,

reasonable, and adequate.

                                          5
      Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 6 of 88




      6.     Pursuant to Rule 23, the Court certifies the following Settlement Class

for settlement purposes only:

      The approximately 147 million U.S. consumers identified by Equifax whose
      personal information was compromised as a result of the cyberattack and data
      breach announced by Equifax Inc. on September 7, 2017.

      7.     Excluded from the Settlement Class are: (1) Defendants, any entity in

which Defendants have a controlling interest, and Defendants’ officers, directors,

legal representatives, successors, subsidiaries, and assigns; (2) any judge, justice, or

judicial officer presiding over this matter and the members of their immediate

families and judicial staff; and (3) the individuals who timely and validly opted out

of the Settlement Class, who are identified in Exhibit D to Doc. 900-4, a copy of

which is appended hereto as Exhibit A and is part of this Final Order and Judgment.

      8.     For settlement purposes, the Court determines the Settlement Class

meets all the requirements of Rules 23(a) and (b)(3). Specifically, for the reasons

outlined in Plaintiffs’ motion for final approval and the Court’s detailed Order dated

January 13, 2020: the Settlement Class is so numerous that joinder of all members

is impractical; there are common issues of law and fact; the claims of the Settlement

Class Representatives are typical of absent class members; the Settlement Class

Representatives have and will fairly and adequately protect the interests of the

Settlement Class, as they have no interests antagonistic to or in conflict with the class

and have retained experienced and competent counsel to prosecute this matter;

                                           6
      Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 7 of 88




common issues predominate over any individual issues; and a class action is the

superior means of adjudicating the controversy.

      9.     Pursuant to Rule 23(c)(3)(B), the Court finds that all those members

who did not timely and validly request exclusion from the Settlement Class are

Settlement Class Members who are bound by the Settlement Agreement and this

Final Order and Judgment. Given the vast size of the Settlement Class, the Court

finds it impracticable to identity each Settlement Class Member by name in this Final

Order and Judgment.

      10.    Pursuant to Rule 23(g), the Court confirms the appointment of Kenneth

C. Canfield, Amy E. Keller, Norman E. Siegel, and Roy E. Barnes as Class Counsel.

      11.    The Court confirms the appointment of the individual plaintiffs

identified in Exhibit B as Settlement Class Representatives.

      12.    The Court confirms its earlier appointment of JND Legal

Administration as the Settlement Administrator, and directs it to continue to carry

out its duties pursuant to the Settlement Agreement, subject to the jurisdiction and

oversight of this Court.

      13.    The Court confirms its earlier appointment of Signal Interactive Media

LLC as the Notice Provider, and directs it to continue to carry out its duties pursuant

to the Settlement Agreement, subject to the jurisdiction and oversight of this Court.




                                          7
         Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 8 of 88




         14.   The Court confirms its earlier appointment of Experian as the provider

of credit monitoring and restoration services to eligible Settlement Class Members

as set forth in the Settlement Agreement. The Court directs that Experian continue

to effectuate the Settlement Agreement in coordination with Class Counsel, Equifax,

and the Settlement Administrator, subject to the jurisdiction and oversight of this

Court.

         15.   The Court finally approves the Distribution and Allocation Plan as a

fair and reasonable method to allocate the settlement benefits among Settlement

Class Members. The Court directs that the Settlement Administrator continue to

effectuate the Distribution and Allocation Plan according to the terms of the

Settlement Agreement. The Court reaffirms that all Settlement Class Members

(excluding those who opted out as reflected in Exhibit A to this Order) who fail to

submit a claim in accordance with the requirements and procedures specified in the

Notice shall be forever barred from making a claim, but will in all other respects be

subject to, bound by, and enjoy the rights provided for pursuant to the provisions in

the Settlement Agreement, the releases included in that Agreement, and this Final

Order and Judgment.

         16.   The Court expressly incorporates into this Final Order and Judgment

the Settlement Agreement and all exhibits thereto, which were filed on July 22, 2019

[Doc. 739-2].

                                           8
          Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 9 of 88




          17.   The Court also expressly incorporates into this Final Order and

Judgment its Order dated January 13, 2020, in which it granted final approval to the

Settlement and granted in full Plaintiffs’ motion for attorneys’ fees, expenses, and

service awards to the Settlement Class Representatives pursuant to Fed. R. Civ. P.

23(h).

          18.   By operation of this Final Order and Judgment, as of the Effective Date,

the Releases set forth in Section 16 of the Settlement Agreement shall be given full

effect.

          19.   The Court hereby dismisses this Action with prejudice, save for

individual cases brought by putative class members who expressly opted-out of the

Settlement. The Settlement Class Representatives, Settlement Class Members, and

Defendants are hereby permanently barred and enjoined (including during the

pendency of any appeal taken from this Final Order and Judgment) from

commencing, pursuing, maintaining, enforcing, or prosecuting, either directly or

indirectly, any Released Claims in any judicial, administrative, arbitral or other

forum. This permanent bar and injunction is necessary to protect and effectuate the

Settlement Agreement, this Final Order and Judgment, and this Court’s authority to

effectuate the Settlement Agreement, and is ordered in aid of this Court's jurisdiction

and to protect its judgments. Nothing in this Final Order and Judgment shall preclude

any action to enforce the terms of the Settlement Agreement.

                                            9
     Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 10 of 88




      20.   Pursuant to Paragraph 4.1.2 of the Settlement Agreement, Equifax’s

Business Practices Commitments are memorialized in the Consent Order entered in

connection with this Final Order and Judgment, and thereby will be subject to

independent supervision and judicial enforcement. The Court expressly incorporates

into this Final Order and Judgment that Consent Order.

      21.   The Settling Parties are ordered to implement each and every obligation

set forth in the Settlement Agreement in accordance with the terms and provisions

of the Settlement Agreement. The Court retains jurisdiction over this action and the

Settling Parties, Settlement Class Members, attorneys, and other appointed entities,

for all matters relating to this action, including (without limitation) the

administration, interpretation, effectuation or enforcement of the Settlement

Agreement and this Final Order and Judgment.

      22.   There is no just reason to delay entry of this Order and Final Judgment

and immediate entry by the Clerk of the Court is directed pursuant to Rule 54(b) of

the Federal Rules of Civil Procedure.

      SO ORDERED, this 13 day of January, 2020.




                                /s/Thomas W. Thrash
                                THOMAS W. THRASH, JR.
                                United States District Judge



                                        10
Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 11 of 88




                              11
Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 12 of 88




                Exhibit A
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 13 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
      1              LaTina                        Y.                    KS
      2               Kayla                        K.                    TX
      3              Trenton                       H.                    TX
      4              Michael                       M.                    GA
      5               Adam                         M.                   WA
      7               Heath                        N.                   WA
      8              Donald                        G.                    CA
      9              Clayton                       R.                    MO
     10              Corliss                       C.                    TX
     12              Michael                       G.                    OH
     14              Stephen                        J.                   CA
     15                Neal                        W.                    VA
     16             Stephanie                      M.                    CA
     17               Jenny                         T.                   CA
     18               Anton                        H.                    CA
     20               Karen                        W.                    NY
     21              Charles                       B.                    NY
     22              Martin                        H.                    FL
     23                John                        Y.                    MD
     24               Diana                        Y.                    MD
     25              Thomas                         S.                   CA
     26               Aaron                        B.                    CA
     27             Matthew                         F.                   IA
     29               David                        C.                    NY
     31               Marc                         W.                    CA
     32                Joel                        W.                    CA
     33             Anthony                        R.                    TX
     34             Savannah                       R.                    TX
     36               Penny                        A.                    CO
     37                 S.                         A.                    CO
     38              Robert                         I.                   NC
     39               Nigel                         T.                   CO
     40               April                         S.                   NC
     41              George                         I.                   NC
     42              Shirley                       W.                    CA
     43               Shaun                         S.                   PA
     47              Michael                       B.                    TX
     48               Carla                        B.                    TX

                                  Page 1 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 14 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
     49               Brian                        H.                    GA
     50               Steve                        D.                    OH
     51               Andre                        V.                   WA
     52                 Eric                        E.                  WA
     54               Frank                        D.                    MD
     55                Irene                       D.                    MD
     56             Thomas                         C.                    PA
     57                Sara                        G.                    ME
     58               James                         J.                   OR
     61             Michael                        L.                    OR
     62              Charles                       W.                   WA
     63                Shao                        H.                   WA
     64                Paul                         E.                  WA
     65              Kellum                        H.                    MA
     67              Joshua                        C.                    FL
     68              Phuong                        H.                    MA
     69               Linda                        C.                    HI
     70              Veena                         K.                    HI
     71               Ingrid                       W.                    OH
     74               Philip                       H.                    NY
     76               Tariq                         E.                   NC
     77                Majd                        A.                    NC
     78              Klassik                       N.                    GA
     79               David                         E.                   SC
     80               Nikki                        K.                    CT
     84               Linda                        W.                    MI
     85               Harry                        R.                    IL
     86             Matthew                        D.                    IL
     88             Michael                        A.                    MI
     89               Robin                         P.                   SC
     90              Duane                         A.                    VA
     93             Nicholas                       C.                    ME
     95              Patricia                      T.                    CT
     96               Kiran                        V.                    HI
     97                Luka                         J.                   NY
     99              Ginger                        C.                    TX
    100            Christopher                      F.                   NC
    101             William                        B.                    IL

                                  Page 2 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 15 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    102             Deborah                        B.                    IL
    103             Timothy                        M.                    TX
    104             Shabana                         S.                   TX
    105              Wendy                          P.                   MD
    106              William                        P.                   MD
    107              Nicole                        B.                    MA
    108             Lawrence                        P.                   MA
    109             Shannon                        M.                    MI
    110               Brian                        M.                    MI
    111                Paul                        A.                    MI
    112                 Jill                       C.                    ID
    113               Jason                        W.                    ID
    114               Adam                          I.                   VA
    115               Ismail                        I.                   VA
    116              Emma                           I.                   VA
    117               Keith                         F.                   MN
    118                Beth                         F.                   MN
    119            Christopher                     G.                    NM
    120              Nicole                        G.                    NM
    122               Edgar                        W.                    MD
    123              Andrew                         S.                   GA
    125               Kellie                       C.                    MD
    126             Florence                        J.                  NC
    127                Kali                        D.                    AR
    128                Kim                         W.                   WA
    131              Tonya                         R.                    KS
    132               Kecia                        H.                    KS
    133                Gary                        C.                    OR
    135               Mark                         M.                    NC
    136             Stephanie                      M.                    NC
    137                Lisa                         L.                   MI
    138               Kelly                         E.                   MA
    139                Sian                        B.                    VA
    140               Grant                        D.                    AR
    142                Amy                          P.                   NH
    143                Paul                        B.                    MA
    144               Sarah                        H.                    MA
    145              Jeffrey                       C.                    MA

                                  Page 3 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 16 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    146                 Paul                       N.                    VA
    149                Daryl                        E.                   MA
    150                Garry                       H.                    VA
    152              Thomas                        E.                    MI
    153               Harold                        I.                   AZ
    154              Elizabeth                     B.                    MA
    155              Raphael                        T.                   MO
    156               Robert                       B.                    NM
    157               Karlon                       B.                    NM
    158                James                       D.                    MA
    159                 Arne                       W.                    OH
    161                Kirill                       S.                   CA
    162              Emanuel                       M.                   WA
    164               Venicia                      C.                    NV
    165              Margaret                      D.                    PA
    166                Scott                       H.                    OH
    167              William                       T.                    MO
    168                Emily                       T.                    MO
    169              Amanda                        H.                    IA
    175                Mary                        B.                    PA
    176              Jonathan                      B.                    PA
    179                Anna                        C.                    MS
    180                Garth                       C.                    MS
    181            Ruchitkumar                      P.                   AL
    182              Nidhiben                       P.                   AL
    183           Virendrakumar                     P.                   AL
    184              Deborah                       B.                    OH
    185               Edward                       B.                    OH
    187               George                       H.                    GA
    188             Kimberly                       G.                    MN
    189              Anthony                       G.                    MN
    191              Donovan                        J.                   NC
    192                Todd                        H.                    CA
    193               Heather                      Y.                    MI
    194               Carlton                      T.                    CA
    195               Arthur                        F.                   MD
    196               Theresa                       F.                   CA
    197                Sylvia                      C.                    FL

                                  Page 4 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 17 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    198               Cyril                        M.                    FL
    199             Osvaldo                        M.                    FL
    200               Carol                        K.                    PA
    202              David                         K.                    IL
    203               Calin                        D.                    IL
    204               Louis                        R.                    CA
    205             Barbara                        R.                    CA
    206              Jeanne                         J.                   CA
    208               Todd                         C.                    NY
    209              Robert                         L.                   CO
    211               Lynn                         T.                    NV
    212              Shawn                          T.                   NV
    213              Patrick                       D.                    CA
    214              Samuel                        W.                    TN
    215               Mary                         W.                    FL
    216             Yolanda                        V.                    FL
    217             Timothy                        H.                    CA
    218              Kevin                          S.                   NC
    219             Douglas                        T.                    CA
    225               Todd                          S.                   IL
    226              Seyed                         N.                    PA
    227                Eric                        Z.                    CA
    228               Susan                        D.                    CA
    229              Joshua                        V.                    TX
    230               John                          F.                   NC
    231               Dawn                         B.                    OH
    232              Cavett                         F.                   NM
    233              Jeffrey                       D.                    MA
    234               Lalith                       N.                    MA
    235              Arden                          I.                   CA
    238             Eleanor                        M.                    TX
    239             Zachary                         F.                   DC
    245             Cosmos                         N.                    CA
    246               Carol                        B.                    WI
    247                Ella                        B.                    WI
    249                Lisa                        R.                    RI
    250                Jon                         L.                    MO
    251              Angie                         Y.                    CA

                                  Page 5 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 18 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    254              Robert                        R.                    OR
    255             Andrew                         Y.                    CA
    257               Adam                          S.                   CO
    258             Michael                        L.                    CA
    260              Nancy                         R.                   WV
    261             Dewayne                        R.                    KS
    262              Sharon                         L.                   CA
    263               Akiva                         L.                   CA
    266                Juan                         P.                   FL
    267                Brett                       B.                    CO
    268                Kelli                       G.                    CO
    269            Christopher                     C.                    NC
    270                Paul                        H.                    PA
    271               Derek                        W.                    CA
    273               Erica                         L.                   FL
    274             Katherine                      G.                    WI
    275               Frank                        G.                    WI
    277               James                         Z.                   OH
    278              Cynthia                       N.                    CA
    280                Rosa                        E.                    TX
    281              Marcia                        H.                    CA
    282                Perri                        S.                   GA
    283               Jesus                        H.                    CA
    284            Christopher                     H.                    CO
    285             Deborah                        H.                    CO
    286             Gregory                        W.                    CA
    287            Deeshawn                        D.                    NC
    288               Eboni                        C.                    NY
    289                Jane                        W.                    OH
    291             Michelle                       D.                    CA
    292              Randall                       D.                    CA
    295               Derek                        L.                    NJ
    297               Bryan                        R.                    GA
    299             Andrew                          S.                   NJ
    300                Paul                         I.                   NM
    301              Pamela                        G.                    CT
    302            Cassandra                       T.                    SC
    303             Thomas                         B.                    CA

                                  Page 6 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 19 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    304               Amari                        D.                    NY
    305               Kevin                        M.                    NJ
    306             Katherine                      M.                    NJ
    308             Kimberly                        S.                   MO
    309              Robert                         S.                   MO
    311            Christopher                     R.                    TX
    312             Matthew                        Y.                    MD
    315              Rhonda                        Y.                    ME
    316              Walter                        Y.                    ME
    317             Danielle                       W.                    TX
    319             Jonathan                       M.                    NY
    320                 D                           S.                   CT
    322             Benjamin                        S.                   VT
    323            Nancy-Lea                        S.                   VT
    324              Andrew                        K.                    ID
    325             Lawrence                        S.                   NY
    326              Cecilia                       K.                    NY
    327               Flaviu                       T.                    GA
    328             Matthew                        D.                    PA
    329                John                        A.                    PA
    330              Patricia                      A.                    PA
    331              Michael                        S.                  WA
    332               Peter                        D.                    CA
    333              Roman                          S.                   CA
    334              Nerissa                       W.                    MD
    335              Steven                         S.                   MD
    336              Latisha                       D.                    MD
    339                 Yi                         B.                    NJ
    340               James                         S.                   CA
    342                Jake                         F.                   CA
    344              Stephen                       G.                    SC
    345              Denise                         S.                   IL
    346             Solomon                        B.                    CA
    347                Erin                        A.                    NC
    348              Denise                        K.                    WI
    349               Travis                       K.                    MN
    350               Lenae                        K.                    MN
    353                Greg                        D.                    CA

                                  Page 7 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 20 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    354            Alexander                        Z.                   CA
    355              Charles                       A.                    VA
    356                Judy                        A.                    VA
    357              Joshua                         F.                   IL
    359              Warren                        G.                    MO
    360               Grace                        G.                    MO
    361               Dawn                         K.                    TX
    363             Raymond                        V.                    VA
    364               Scott                        E.                    TX
    365              Clinton                       D.                    TX
    366               Alan                         R.                   WA
    367               Olga                          L.                   IL
    368              Daniela                       D.                    CA
    369             Frederick                      K.                    PA
    371             Katherine                      W.                    TN
    374              Ronald                        R.                    PA
    375               Karen                        L.                    PA
    376              Maurice                        S.                   NY
    377              Jeffrey                       M.                    MD
    378                Mira                        H.                    IL
    379              Stephen                       H.                    IL
    381               Esther                       N.                    PA
    382               Flynn                        B.                    PA
    384                 Jed                        G.                    IL
    385                Lisa                        G.                    IL
    386             Kaitlynn                       K.                    IL
    387             Matthew                        K.                    MN
    388              Steven                        K.                    MN
    389              Patricia                      K.                    MN
    392               Daniel                       W.                    AZ
    393                Jade                         F.                   WI
    394              Clayton                        J.                   LA
    396              Richard                       Y.                    IN
    397              Edward                         S.                   IN
    398               Ruby                         H.                    IN
    399              Mathew                        B.                    TN
    400               Brent                        B.                    SC
    401             Samantha                       B.                    SC

                                  Page 8 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 21 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    402                Joan                        C.                    PA
    403               Susan                        V.                    MA
    404             Jennifer                       R.                    TX
    405             Stephen                         S.                   TX
    407              Audella                        P.                   CA
    408             Michael                         P.                   NC
    409              Joseph                        A.                    NC
    410              Kevin                         B.                    TX
    412             Marilyn                         S.                   CA
    413             Andrew                         K.                    AZ
    417               Jacob                        B.                    MI
    418             Michael                        L.                    KS
    421             Katherine                      G.                    CA
    424                Eric                        N.                    TX
    425             Florence                       W.                    TX
    427             Jennifer                       M.                    MI
    428              Brycia                        K.                    TN
    429                Noel                         F.                   NV
    431             Jonathan                       B.                    CA
    433             Jennifer                       G.                    TX
    434               Justin                       K.                    SC
    435               Philip                       C.                    CO
    436             Kathryn                        K.                    CA
    437               Marci                        C.                    MI
    440              Robert                         L.                   PA
    441             Thomas                         H.                    TX
    442              Kevin                         C.                    VA
    443                Katy                        G.                    CO
    444                Ben                          P.                   CT
    445               James                        D.                    MD
    446              Jeffrey                        L.                   MI
    447              Roman                         C.                    NY
    448             Raymond                         S.                   HI
    449               James                        M.                    NY
    450             Gregory                        R.                    AK
    451             Michael                        W.                    MA
    452                John                         F.                   NV
    454             Thomas                         M.                    PA

                                  Page 9 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 22 of 88
                          Timely and Valid Exclusions

JND Identifier      First Name         First Initial of Last Name   State/Province
    455              Kayleigh                       K.                    OR
    456           Vijayachandran                    N.                    AZ
    457                 Brian                       M.                    MA
    458               Thomas                        R.                    TX
    459              Michelle                       A.                    TX
    460                 Anita                       C.                    NV
    463                 Lane                        N.                    NY
    464                 Keith                        L.                   CA
    465                 Maria                       G.                    CA
    467            Karthiayani                      N.                    AZ
    468                 Alejo                       O.                    TX
    469                Nancy                        D.                    CA
    470                 Ivan                        L.                    AK
    472                 Elisa                       D.                    NC
    473               Richard                       L.                    NC
    474              Rebecca                         S.                   TX
    475                 John                        M.                    NC
    476                 Doris                       L.                    MO
    477              Rebecca                        M.                    AR
    478                 Sara                         L.                   IA
    480                 Kara                        H.                    MA
    481                Analia                       M.                    CA
    484                Donna                         F.                   MN
    485               Patricia                      G.                    CA
    486                Austin                       N.                    UT
    488                Jessica                       T.                   CA
    489               Melanie                       M.                    MD
    490                 Dana                        V.                    CT
    491                Muriel                       D.                    MO
    492               Christie                      C.                    ID
    494               Michael                       H.                    FL
    495               William                        S.                   LA
    496                Bernd                        K.                    TX
    497                 Rosa                        K.                    TX
    498               Jennifer                       S.                  WA
    500                 Hope                         P.                   PA
    501                 Jody                         P.                   CT
    502                 Lisa                         L.                   NY

                                   Page 10 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 23 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    504                Eric                        L.                    CA
    505              Joshua                         S.                   CA
    508               Barry                        C.                    PA
    509              Henry                         H.                    MD
    510             Clarissa                        P.                   VA
    511             Thomas                          J.                   VA
    512              Elaine                        D.                    VA
    513                Judi                        C.                    PA
    514              Cassie                        H.                    FL
    515              David                         C.                    UT
    516                Igor                         J.                   NY
    517               Blake                         S.                   MD
    518             Frances                        K.                    CA
    520               Brian                         L.                   MO
    521              James                          S.                   SC
    522             Giuseppe                       N.                    NJ
    523              David                          J.                   CT
    524              Steven                        C.                    FL
    525              Monica                         Z.                   FL
    528               Dana                         B.                    TN
    529             Frances                        R.                    TN
    530             Edward                          S.                   NJ
    533               Nyia                         B.                    CA
    534             Xandria                         S.                   CA
    535             Michael                        M.                    CA
    536            Constance                       W.                    CA
    537               Beth                         H.                    SC
    538             Kenneth                        H.                    SC
    539               Irene                        D.                    CA
    540               Jason                        D.                    CA
    541              Jessica                       B.                    NC
    542              Joshua                        B.                    NC
    544             Matthew                        C.                    PA
    546              Carole                        R.                    MD
    547              David                         G.                    WI
    548               Laura                        G.                    WI
    549             Jennifer                       D.                    MN
    550              Logan                          S.                   PA

                                  Page 11 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 24 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    551              Jeffrey                       M.                    SC
    552               Mary                         M.                    SC
    553              Jacinth                       M.                    GA
    554                Jerry                        J.                   NC
    555              Nicole                        M.                    CA
    556              Steven                        A.                   WA
    559             Rachelle                       A.                   WA
    560               Justin                       D.                   WA
    561              Nicole                        M.                   WA
    562               Chris                        B.                    AZ
    563              Victoria                      B.                    AZ
    564               Renee                         S.                   IL
    565               James                        M.                    CO
    566               Nikki                        V.                    CA
    567              Marvin                        V.                    CA
    570               Myah                         M.                    CA
    571               Brian                        B.                    MI
    572             Stephanie                      G.                    IN
    574             Shannon                        W.                    MI
    575               Brian                        B.                    IN
    576              Raynell                        S.                   HI
    577              Verilla                        J.                   IN
    579                Gary                        G.                    CO
    580               Mark                         D.                    TX
    581               Adam                         R.                    CA
    582                Lena                         S.                   CA
    583                Gary                         S.                   CA
    584             Jonathan                        L.                   NY
    587               Curtis                       B.                    NC
    588              Douglas                        S.                   NY
    589               Rami                         H.                    TX
    590              Barbara                       B.                    NY
    591            Annabelle                       G.                    WI
    592               Mary                         K.                    MD
    593               Keith                        K.                    MD
    594                 Ilya                       B.                    MO
    595              Lavinia                        S.                   MO
    601              Robert                        Y.                    VA

                                  Page 12 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 25 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    602               Jason                        G.                    CA
    603               Liliya                       G.                    CA
    604               Minh                         M.                    CA
    605              Tiffany                        J.                   CA
    606              Ashwin                        K.                    VA
    607              Ricky                          F.                   NC
    609               Radi                         D.                    DC
    610              Dustin                         S.                   MN
    611               Ethan                        H.                    PA
    612              Noora                          S.                   PA
    613              Melissa                       H.                    TX
    614               Sarah                        B.                    CA
    616             Deborah                        W.                    NC
    617               Katie                        C.                    NC
    618              David                         D.                    CO
    620             Jonathan                        S.                   AZ
    621              David                          S.                   TX
    622             Michael                        D.                    NJ
    623                Lisa                        B.                    NY
    624             Lindsay                        G.                    PA
    625              Nathan                        G.                    PA
    629               Terry                        D.                   WA
    632                Jill                        B.                    NY
    634               Sarah                        H.                    WI
    635             Michael                        K.                    SC
    636             Charlotte                      R.                    IL
    639               Luisa                         S.                   OR
    641             Angelina                       R.                    CO
    642              Rajesh                         S.                   IL
    643             Michael                        H.                    TN
    645              Sylvia                        A.                    NJ
    647              Casey                         N.                    VA
    648              Natalie                       C.                    VA
    649              Diane                         H.                    TN
    650                Neil                         J.                   CA
    651               Lynn                         C.                    PA
    652              Robert                        K.                    NY
    653              Sharon                        G.                    CO

                                  Page 13 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 26 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    655               Fulvie                       N.                    FL
    657            Christopher                     B.                    GA
    658              Michael                        F.                   CA
    659             Jacquelyn                      D.                    MD
    661               Thien                        N.                    CA
    664                Eric                        C.                    FL
    666              Vanessa                       R.                    OR
    667               Casey                        R.                    OR
    668               Kevin                        C.                    CA
    670              Debbie                        K.                    PA
    672             Raymond                        W.                    NY
    673              Marina                        H.                    CA
    674               Debra                        M.                    CA
    675              Rochelle                       J.                   CA
    676             Christina                      M.                    CA
    678               Angel                        M.                    CA
    679               Sarah                        M.                    TX
    680                Dane                        T.                    MI
    681              Thomas                        H.                    VA
    682            Constance                       H.                    VA
    683               Robert                       C.                    MA
    684              Antoine                       A.                    TX
    686                Erika                        E.                   ID
    687                Seth                        E.                    ID
    688              Stefanie                       L.                   TX
    689               Leroy                         J.                   TX
    690                Scott                       A.                    MO
    691               Judith                       W.                    VA
    693                Sheri                        S.                   KS
    694              Richard                       M.                    NC
    695               Jenny                        B.                    TX
    696                Jesse                       B.                    TX
    699              Michael                        P.                   OK
    702              Timothy                       L.                    FL
    703               Patrick                      G.                    OR
    704              Valerie                       G.                    OR
    705               Emma                         B.                    TX
    706              Thomas                         J.                   SC

                                  Page 14 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 27 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    707               Mark                          S.                   TX
    708             Rodney                          P.                   NM
    709               Mary                         G.                    CA
    710              Lizann                        R.                    TX
    711             William                        R.                    TX
    712              Alison                        B.                    IL
    713            Alexander                       W.                    RI
    714             Chelsea                        B.                    CA
    715             Rebecca                        B.                    CO
    716             Kimmery                         F.                   NC
    717               James                         F.                   NC
    718             Christine                      N.                    CO
    719              Joseph                         J.                   MD
    720              Kirsten                       M.                    HI
    721                 Ian                         L.                   HI
    722              Nancy                         B.                    AR
    723               Bruce                        D.                    KY
    724              Elaine                        D.                    KY
    725              Mitchel                        S.                   MN
    726             Cynthia                        H.                    NC
    728              Rachel                         F.                   TX
    729              Alfred                        Y.                    CA
    730               Gallia                        L.                   CA
    732             Virginia                       M.                    GA
    733                Sue                         K.                    OH
    734                Kara                        W.                    AZ
    735                Paul                         S.                   MA
    737              Robert                         J.                  WA
    738              Denise                         J.                  WA
    739              Sandy                          S.                   CA
    740              Phillip                        S.                   CA
    741             Clifford                        S.                   CO
    742              Patricia                      M.                    CO
    743               David                        B.                    SC
    744                Rose                        B.                    SC
    746               Keith                        B.                    IL
    748              Kristan                       A.                    CA
    749               Diana                        A.                    CA

                                  Page 15 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 28 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    750               Jarrod                       W.                    AZ
    751             Elizabeth                      B.                    MD
    753              Jonathan                      O.                    FL
    754             Katherine                      C.                    CA
    755                Denis                       B.                    CA
    756            Bangphuong                      N.                    CA
    757                John                        D.                    CA
    758               Marsha                        Z.                   MD
    760              Deborah                       K.                    NY
    762                Amy                         T.                    VA
    763                 Sol                         T.                   VA
    764               Steven                       D.                    MD
    765                Gino                        H.                    FL
    766               Daniel                       R.                    TN
    767                Tracy                       R.                    TN
    768               Nancy                        B.                    UT
    771                 Dale                        P.                   HI
    772                Brian                       R.                    CA
    773               Daniel                       E.                    MN
    774              Christina                      J.                   IN
    777               Kishya                       M.                    NC
    778              Kathleen                       S.                   MA
    779               George                       Z.                    PA
    780                John                        K.                    IN
    781                Elise                       R.                    MN
    782               Hunter                        J.                  WA
    783              Suzanne                       Y.                    NY
    784               Russell                       S.                   CA
    785              Suzanne                       B.                    CA
    786               Joseph                       B.                    CA
    787             Emmanuel                       G.                    NY
    788                Layne                       W.                    VA
    789               Marvin                       T.                   WA
    790               Cynthia                       T.                  WA
    792             Constance                      M.                    TX
    793               Ronda                        H.                    NH
    794                  R.                        H.                    NH
    795              Matthew                       D.                    MO

                                  Page 16 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 29 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    796              Brenda                        D.                    MO
    797              Sunday                        B.                    SC
    798              Richard                       M.                    MD
    800                Kurt                        G.                    VA
    801              Whitney                       G.                    VA
    802                Ryan                        Y.                    OH
    803              Eleanor                       G.                    NY
    804               Nancy                        E.                    SC
    805                Susan                        S.                   MN
    806              Michael                       G.                    CT
    808               Jordan                       R.                    MN
    809                 Jane                       G.                    CT
    810             Seungmin                       C.                    CO
    811                Brian                       B.                    CO
    812              Charles                       M.                    MN
    813                Craig                       H.                    MI
    814              Brigette                      H.                    MI
    816              Esteban                       O.                    TX
    818               Jessica                      Y.                    CA
    819            Christopher                     M.                    CA
    820              Malathy                       K.                    TX
    821               Rajesh                       K.                    TX
    823              Sharon                         T.                   PA
    824               Joseph                        I.                   NC
    825            Kristopher                      H.                    NC
    826                Gary                        R.                    GA
    827                Dale                        W.                    DE
    830                Holly                       B.                    VA
    831               Conor                        C.                    NY
    832             Nicholas                       A.                    CA
    833              Destinie                       S.                   CA
    835               Diogo                        M.                    UT
    837              George                         J.                   TX
    838              Summer                        B.                    TX
    840                Julia                        L.                   FL
    841               Wayne                         L.                   FL
    842               Joanne                        S.                  WA
    847               Amber                        R.                    IN

                                  Page 17 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 30 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    848              Hubert                        G.                   WA
    849             Michael                        T.                    WI
    851              David                          P.                   GA
    852              Phyllis                        S.                   AE
    853                Troy                         S.                   AE
    854            Aleksandra                      L.                    CA
    855              Joanna                        L.                    MD
    856              Ramin                         A.                    FL
    857                John                        W.                    MD
    858              Raquel                        W.                    MD
    859              Robin                         N.                    CO
    860               James                        C.                    CA
    861               Laura                        C.                    DE
    862             Michelle                       M.                    MD
    863              Rachel                        K.                    NY
    864             Avraham                        K.                    NY
    865              Chava                         K.                    NY
    867            Genevieve                       W.                    FL
    868             Douglas                        B.                    ME
    873              Angela                         L.                   NY
    874             Margaret                        F.                   NJ
    876             Mitchell                       H.                    CA
    877             Darlene                        H.                    CA
    879               Anna                         D.                    NJ
    880             Anthony                        G.                    CO
    882              Dianne                        G.                    AK
    883            Emanuela                         S.                   OR
    884                Glen                        W.                    TX
    886              Jeffrey                       N.                    MD
    888              Joseph                        G.                    NJ
    889              Juanita                       L.                    FL
    890               Laura                        W.                    TX
    891               Leslie                       N.                    CO
    892                Lisa                        M.                    MD
    893              Marty                         K.                    WI
    894             Michael                        G.                    MI
    895               Peter                        R.                    NY
    896              Phillip                       L.                    OR

                                  Page 18 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 31 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    898             Raynold                         I.                   NJ
    899              Robert                        C.                    NY
    900              Shayna                        W.                    KS
    901              Sophie                         P.                   PA
    902               Syed                         A.                    FL
    903               Tayva                        H.                    FL
    905             Thomas                         O.                    CO
    907                Rita                        T.                    PA
    908                John                        L.                    DE
    909                 Joy                        L.                    DE
    910              Deidre                         P.                   NY
    911              Robert                         P.                   NY
    912             Kimberly                        S.                   PA
    914              Robert                        M.                    TX
    915              Patricia                      M.                    TX
    916             Meghan                         B.                    MA
    917             Benjamin                       N.                    MA
    919              Janeen                        O.                    NY
    920               Janey                         J.                   VA
    921               Paula                         J.                   VA
    922              Jessica                        J.                   VA
    923             William                         J.                   FL
    924               Mary                         W.                    FL
    925                Lori                         S.                   AZ
    926                Zary                         S.                   AZ
    927               David                        B.                    WI
    928              Megan                          S.                   PA
    930               Bryan                        G.                    PA
    931               Mary                         D.                    VA
    935                Lyla                        B.                    MN
    937              Ashley                         S.                   GA
    938              Sharon                        M.                    TX
    939                Pete                         I.                   TX
    941              Angela                         J.                   TX
    942               David                         J.                   TX
    944               Angy                         B.                    FL
    945               Linda                         S.                   NY
    947                Paul                        B.                    MA

                                  Page 19 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 32 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    948               James                        W.                    PA
    949              Varujan                       G.                    CA
    950               Aaron                        C.                    FL
    951              Andrew                         S.                   CA
    952              Frances                       C.                    MI
    954               Maria                        C.                    CA
    957              Mischa                        B.                    KS
    958               Dahlia                        L.                   NY
    959               Betty                        L.                    NY
    963             Deborah                        G.                    NJ
    964               Brian                         T.                   MD
    965             Marshall                        S.                   CA
    967              Michael                        S.                   TX
    968                Lan                          T.                   CA
    969               Chyrl                        N.                   WA
    970              Stephen                       R.                   WA
    971               Diana                        R.                   WA
    974              Richard                       L.                    GA
    975               Sarah                         L.                   GA
    976              Zachary                       L.                    GA
    977               Erica                         L.                   GA
    978               Adam                          L.                   GA
    981                Jose                        M.                    GA
    982                Kurt                         S.                   MI
    983                Amy                         H.                    PA
    984              Richard                        J.                   PA
    985              Andrew                         S.                   CA
    986              Fredric                        I.                   IL
    987              Rebecca                       R.                    FL
    988                Jane                        K.                    CA
    989              Herbert                        J.                   CA
    990             Stephanie                       T.                   NJ
    991              Michael                       B.                    TN
    992              Connie                        G.                    NC
    993             Frederick                       S.                   MD
    994              Norman                        B.                    MI
    995              Douglas                       L.                    NJ
    996               Hosea                         I.                   SC

                                  Page 20 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 33 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
     997            Andrew                          S.                  WA
     999              Jason                        H.                    IN
    1000             Heiddi                        B.                    MI
    1001            Elizabeth                      H.                    IN
    1003             Jeffrey                        P.                   MD
    1005             Marcus                         I.                   OH
    1006              John                         R.                    NY
    1008               Ela                          J.                   GA
    1009             Charles                       K.                    NJ
    1012            Michael                        V.                    MA
    1013              Jasel                         J.                   GA
    1014            Margaret                       A.                    VA
    1015             Shiloh                        M.                    CA
    1017              Mark                         A.                    NH
    1018              Jason                        D.                    MA
    1019             Bhavna                        G.                    CT
    1020             Jessica                       D.                    PA
    1021             Daniel                        R.                    NH
    1022              Holly                        A.                    NH
    1023              Dawn                          S.                   FL
    1024             David                          F.                   OR
    1026            Dovjosef                       A.                    CA
    1027            Matthew                        L.                    PA
    1028             Charles                       A.                    MD
    1029            Stephen                        G.                    KY
    1030            Timothy                        B.                    PA
    1031             Cindy                         B.                    PA
    1034           Chauncey                        C.                    MD
    1035            Willette                       B.                    VA
    1036             Tervin                        C.                    MD
    1037           Ashawnte                        W.                    VA
    1038               Jill                        G.                    RI
    1041            Michael                        H.                    RI
    1042             Miriam                        K.                    PA
    1043             Daniel                         S.                   VA
    1044            Thomas                         W.                    NJ
    1046             Sergey                        M.                    VA
    1047             Natalie                        P.                  WA

                                  Page 21 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 34 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1048             Andrea                        C.                    FL
    1049              Jason                        C.                    FL
    1050            Benjamin                       M.                    OK
    1051              Paula                        M.                    OK
    1052               Paul                        B.                    CO
    1053              Krista                        J.                   AL
    1054               Jan                          S.                   MI
    1055            Rebecca                        W.                    TX
    1056             Steven                         S.                   CA
    1057              Debra                         S.                   CA
    1058             Patricia                      T.                    DC
    1059              Bruce                        B.                    CA
    1060            Elizabeth                      B.                    CA
    1061             Sandra                         S.                   MI
    1062            Marianna                       K.                    CA
    1064              Brian                        B.                    NC
    1065              Frank                         I.                   NY
    1066              Alan                         G.                    MI
    1067               Paul                         J.                   SC
    1068             Wayne                         C.                    CO
    1070              Kevin                        G.                    TX
    1071               Sera                        G.                    TX
    1072             Brooke                        G.                    UT
    1073             Shaun                         G.                    UT
    1075             Richard                       W.                    NM
    1076             Tatiana                       W.                    TX
    1077             Daniel                        W.                    TX
    1079            Michael                         P.                   VA
    1080              Cory                         H.                    SC
    1081            Kathleen                       D.                    SC
    1082             Robert                        H.                    SC
    1083             Tracee                        C.                    AZ
    1084            Elizabeth                       J.                   AZ
    1085            Catherine                      G.                    NY
    1086           Christopher                     A.                    OK
    1087             Henry                         W.                    NY
    1088              Dale                         M.                    OH
    1089               Lisa                        N.                    IL

                                  Page 22 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 35 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1090             Tatiana                        T.                   NY
    1091              Sylvia                        S.                   VA
    1092            Stephanie                      A.                    DC
    1093             Barbara                       C.                    NC
    1094               Miles                       L.                    NY
    1097               Kelly                       B.                    CO
    1098               Lucia                       L.                    NY
    1100             Michael                        J.                   MI
    1101            Elizabeth                       T.                   MI
    1102            Benjamin                       B.                    CA
    1103             William                        J.                   NJ
    1104                Sue                        D.                    FL
    1105             George                        D.                    MD
    1106               Sarah                        P.                   MD
    1107              Friday                       D.                    MA
    1108              Leroy                        D.                    FL
    1109              David                        N.                    PA
    1110                Paul                       C.                    MA
    1111             Jennifer                      T.                    CA
    1112              Justin                       D.                    CA
    1113              Dalton                       C.                    PA
    1114              Joshua                        P.                   AZ
    1115              Hilary                        P.                   AZ
    1117              Matias                        S.                   TX
    1118              Danny                         S.                   KY
    1119               Jerry                        J.                   CA
    1120            Lawrence                       Y.                    CA
    1121               Jaime                       D.                    CA
    1122           Luzviminda                      D.                    CA
    1125               Brent                       H.                    CO
    1126                Alec                       G.                    CO
    1127              Hibba                        H.                    KS
    1128             Michael                       H.                    AZ
    1133             Jennifer                      B.                    WI
    1137             Roberta                       W.                   WV
    1138               Greg                        W.                   WV
    1140            Francine                       B.                    ME
    1141             Geneva                        G.                    CA

                                  Page 23 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 36 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1142             Donna                         O.                    MD
    1143             Robert                        B.                    ME
    1144             Calvin                         P.                   TN
    1145              Maria                        R.                    OH
    1148            Manolis                        D.                    CA
    1149              Paula                        B.                    FL
    1150             Karen                         K.                    FL
    1151             Joshua                        K.                    FL
    1152            Madeline                       K.                    FL
    1153              Jason                        B.                    GA
    1154             Sheryl                        B.                    GA
    1156              Mona                          S.                   KY
    1158              Steve                        B.                    AL
    1159            Amanda                          F.                   VA
    1160             James                          P.                   CA
    1161             Bonnie                         P.                   CA
    1162             Jessica                       T.                    CO
    1163            Tammie                         D.                    NC
    1164              Jason                        W.                    CA
    1166             Patrick                        J.                   NJ
    1167           Alexander                       M.                    OH
    1168            Stephen                        K.                   WA
    1169           Mohamed                         D.                    NC
    1170             Debra                         M.                    CA
    1172             Martin                        K.                    NY
    1173             Atoosa                        G.                    NY
    1175              Peter                        H.                    CO
    1178              Loree                         S.                   GA
    1179              John                          T.                   MN
    1180              Sarah                        T.                    MN
    1182            Christian                      N.                    MN
    1183              Asma                          J.                   NJ
    1184               Paul                        L.                    OR
    1185             Brenda                        Y.                   WA
    1186             Steven                        G.                    OH
    1188              Paula                        C.                    NC
    1189           Cassandra                        F.                   TX
    1190            Matthew                        G.                    TX

                                  Page 24 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 37 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1191             Justine                       N.                    CA
    1194             Richard                        J.                   VA
    1196             Michael                        S.                   VA
    1197              Lucy                         H.                    TN
    1198              Molly                        B.                    IL
    1199             Carlos                        O.                    CA
    1200            Francesca                      W.                    IL
    1201              Maria                        D.                    CA
    1202              Reem                          I.                   CA
    1203              Mary                         M.                    TN
    1204           Christopher                     G.                    OH
    1205              David                         E.                   NV
    1206             Edward                        B.                    NJ
    1207              Philip                        T.                   CO
    1208            Christina                       T.                   CO
    1209              James                        E.                    CT
    1211              Alicia                        J.                   CA
    1212               Tom                          S.                   VA
    1213               Guy                         V.                    TX
    1214            Anthony                         P.                   NY
    1215             Patricia                      C.                    WI
    1216             Michael                        F.                   VA
    1217             George                        T.                    CO
    1219            Naeshaun                       B.                    VA
    1220             Jayson                        K.                    NV
    1221               Lee                         K.                    IL
    1223              Jason                        M.                    PA
    1225              David                        G.                    CA
    1226              Aaron                        K.                    VA
    1227             Dennis                        L.                    FL
    1228              Maria                         L.                   FL
    1229             Megan                         H.                    MA
    1233             William                       R.                    CA
    1234             Sharon                        R.                    CA
    1235              Laura                         I.                   VA
    1236             Steven                         I.                   VA
    1237              Henry                        C.                    VA
    1238              James                        C.                    LA

                                  Page 25 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 38 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1239             Jessica                       C.                    LA
    1240              Gene                         W.                    PA
    1242              Lynn                         M.                    NY
    1243              Mary                         T.                    PA
    1244               Carl                        G.                    VA
    1247              Glenn                         J.                   IL
    1248            Michael                        C.                    CO
    1253             Tommy                         H.                    AL
    1255             August                        M.                    CA
    1257            Jeremiah                       K.                    CA
    1259            Catherine                      K.                    IL
    1261             Arlene                        W.                    OR
    1262              Peter                        A.                    OR
    1263             Sarena                        B.                    OR
    1264                Lee                        C.                    OR
    1265              Maria                        M.                    OR
    1269            Michelle                       O.                    GA
    1270              James                        O.                    GA
    1271              Betsy                        A.                    VA
    1272             Logan                         A.                    VA
    1275              Devin                         S.                   CA
    1276              David                         S.                   CA
    1278             Lauren                         L.                   NY
    1280             Felicia                        E.                   VA
    1281               John                        K.                    VA
    1282              Philip                       M.                    OH
    1283         Douglas-Emery:                    A.                    TX
    1286              Linda                        B.                    MA
    1287              Craig                         S.                   ND
    1288               Dale                         T.                   PA
    1289               John                        H.                    PA
    1290              David                        D.                    NY
    1291            Michael                        L.                    GA
    1292            Douglas                        W.                    MA
    1293             Megan                         K.                    GA
    1296              David                         S.                   MA
    1297             Tanisha                       M.                    AZ
    1298              James                         S.                   MA

                                  Page 26 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 39 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1299             Amber                          S.                   OH
    1300              Shari                        W.                    SD
    1302             Bobby                         G.                    TX
    1304             Russell                        J.                   MD
    1305            Sumitra                        C.                    CA
    1308              David                         L.                  WA
    1309               Kari                        L.                   WA
    1310            Margaret                       R.                    FL
    1311            Bradley                        G.                    FL
    1313             Nancy                         B.                    IL
    1315             Sandra                        M.                    NY
    1316               Eric                         L.                   NJ
    1317            Michael                        K.                    TX
    1318             Patricia                      R.                    PA
    1322               Eric                        B.                    MI
    1323           Christopher                     H.                    IN
    1325               Max                          P.                   NV
    1326               Ting                         P.                   NV
    1327            Christina                      A.                    NH
    1328             Trevor                        M.                    WI
    1331              Kelly                         J.                   IN
    1333              Maria                        R.                    FL
    1335             Louella                       L.                    PA
    1336              Jason                        G.                    MN
    1338               Paul                        R.                    FL
    1339            Michelle                       R.                    FL
    1340            Candice                        G.                    CA
    1341              Mark                         G.                    CA
    1342              Mary                         C.                    IN
    1345             Johnny                         S.                   TN
    1349              Jamin                         P.                   TX
    1350              Joyce                         S.                   TX
    1351             Daniel                        C.                    IL
    1352              Chad                          S.                   IL
    1353              Susan                        A.                    MA
    1354             Patricia                      A.                    FL
    1355            Michael                        G.                    FL
    1357            Matthew                        T.                    VA

                                  Page 27 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 40 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1358             Donald                         S.                   IL
    1359             Richard                        J.                   VA
    1361               Ellen                        S.                   WI
    1362             Steven                         F.                   VA
    1364               Lisa                         S.                   MN
    1366             Darrell                       M.                    CO
    1367              Kellie                        F.                   MA
    1368            Abraham                        C.                    CA
    1369             Nicole                        C.                    FL
    1370              Doug                         K.                    MA
    1371             Patricia                      M.                    CA
    1372               Chad                         L.                   TX
    1373             Vincent                       L.                    CT
    1375            Wylenne                         T.                   MO
    1376              Jarrett                       J.                   NY
    1378              Carol                        W.                    FL
    1381            Christine                      G.                    FL
    1382              Stacy                         F.                  WA
    1383            Brandon                        H.                   WA
    1384              Vikki                        H.                    CA
    1385            Raymond                        R.                    OR
    1386            Jonathan                       R.                   WA
    1388             Randall                       B.                    NV
    1389              Hope                         B.                    NV
    1390             Yvonne                        L.                    NV
    1393            Gregory                        G.                    NV
    1395             Shelby                        H.                    NV
    1396              Laura                         F.                   NV
    1399            Vladimia                       K.                    NV
    1400             Robert                         F.                   NV
    1401            Christina                       S.                   NV
    1402             Andre                         G.                    NV
    1403              Buffy                        G.                    NV
    1404              Marie                        W.                    NV
    1406             Nancy                          P.                   NV
    1407             Valerie                       M.                    NV
    1408               Peter                        T.                   NV
    1409               Eric                         S.                   NV

                                  Page 28 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 41 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1410            Michael                         S.                   NV
    1411              Derek                         P.                   NV
    1412             Jerome                         S.                   NV
    1413              Julia                        M.                    NV
    1414              Paris                        M.                    NV
    1415              Emily                        M.                    NV
    1416              Glenn                         L.                   NV
    1418             Patricia                      L.                    MA
    1419              Dale                         W.                    MO
    1421              Larry                        B.                   WA
    1426               Kurt                        D.                    MD
    1427            Francine                       H.                    MD
    1428              Carol                         L.                   NC
    1431             Daniel                        H.                    NV
    1433              Diane                        M.                    TX
    1434              Carol                        R.                    TX
    1435             Robert                        R.                    TX
    1436             Sammy                          L.                   CA
    1437            Michael                         J.                   MA
    1438              Kerri                        G.                    MA
    1439              Carol                        K.                    DC
    1441            Jeremiah                       R.                    IL
    1442              Renee                        G.                    IL
    1443              Edith                         T.                   PA
    1444              Devin                         T.                   FL
    1445             Sherry                        R.                    FL
    1447            Andrew                         R.                    CA
    1448            Salvatore                       T.                   PA
    1450           Christopher                     M.                    PA
    1451            Thomas                         G.                    FL
    1455              Mary                         E.                    MD
    1458             Jimmie                         S.                   LA
    1459            Jonathan                       N.                    IL
    1462             Nathan                        B.                    MI
    1463            Michael                        B.                    NY
    1464            Timothy                        B.                   WA
    1465            Whitney                        B.                   WA
    1467            Anthony                        W.                    CT

                                  Page 29 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 42 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1468             Robert                         S.                   NY
    1469              Paul                          J.                   NY
    1470            Maxwell                        T.                    CO
    1471              Kevin                        C.                    CA
    1472             Jessica                       B.                    OK
    1473              Mark                          P.                   VA
    1474               Erik                        K.                    MD
    1475              Leon                         H.                    CA
    1476             Zelimir                        L.                  WA
    1480             Joshua                         S.                  WA
    1481             Martin                        B.                    MD
    1482             Vivian                        B.                    MD
    1483             Bradley                       C.                    MI
    1487              Mary                          S.                  WA
    1489              Candi                        R.                    TN
    1490             Marion                         F.                   SC
    1491             Donna                          J.                   TX
    1494              David                        O.                    CA
    1496            Mitchell                       B.                    OK
    1497            Katherine                      M.                    CO
    1501             Robert                        C.                    NC
    1503            Thomas                         N.                    UT
    1504             Daniel                         P.                   DC
    1507              Sonia                        T.                    IL
    1508             Robert                         T.                   IL
    1509              Brett                        C.                    PA
    1510           Magdalena                       B.                    CA
    1511              Jack                         N.                    NY
    1512           Alexander                        F.                   NJ
    1513             Lauren                         F.                   NJ
    1516             Martha                        K.                    MD
    1519               Carl                        W.                    OR
    1521            Amanda                         E.                    NJ
    1525              Bryn                          F.                   CO
    1527            Caroline                        P.                   PA
    1528             Cheryl                        R.                    MD
    1530            Christine                      A.                    NY
    1531            Christine                      D.                    MO

                                  Page 30 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 43 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1532               Clark                       H.                    MN
    1534              Daniel                       H.                    MN
    1535              David                        H.                    VA
    1536            Demonta                        R.                    TX
    1538              Diane                        M.                    AZ
    1539             Douglas                       D.                    MO
    1545              Ginger                       H.                    UT
    1546               Holly                        P.                   VA
    1547               Hope                        G.                    IL
    1548           Jacqueline                       S.                   NV
    1549              James                        B.                    NV
    1552             Jennifer                      M.                    HI
    1554               Joel                        V.                    NV
    1556              Joseph                       B.                    NV
    1557            Josephine                      D.                    TX
    1559               Juan                        R.                    NV
    1563               Kim                         R.                    NC
    1566            Lawrence                       Y.                    CA
    1568              Linda                        B.                    PA
    1569              Linda                         S.                   NV
    1570              Linda                        D.                    GA
    1572               Lisa                         L.                   MN
    1576              Luther                       C.                    CA
    1578             Maggie                        Y.                    CA
    1584               Mary                        D.                    NJ
    1586             Mathew                         S.                  WV
    1587             Matthew                       G.                    IL
    1588             Matthew                        S.                   IL
    1589           Maximilian                      R.                    FL
    1590             Michael                       G.                    NV
    1591             Michael                       R.                    TX
    1592             Michael                       L.                    NY
    1593             Minerva                       G.                    IL
    1595           Omotinuke                        J.                   MD
    1598               Peter                       O.                    NV
    1600              Regine                       B.                    CA
    1601             Richard                        I.                   NY
    1602              Robert                       G.                    IL

                                  Page 31 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 44 of 88
                           Timely and Valid Exclusions

JND Identifier       First Name            First Initial of Last Name   State/Province
    1603               Rochelle                          S.                   NV
    1604                Sandra                          M.                    AZ
    1605               Sanford                          B.                    NV
    1607                Shawn                           W.                    MN
    1608                Sheila                          C.                    SC
    1609                Shelly                           S.                   MT
    1610               Stanley                          B.                    OH
    1612               Stephen                          D.                    NJ
    1614               Takeshi                          N.                    NC
    1615               Tamera                           C.                    GA
    1616                  Ted                           C.                    NV
    1617               Thomas                           D.                    GA
    1618               Timothy                           J.                   HI
    1619               Timothy                          C.                    AZ
    1620               Tommy                            D.                    TX
    1621                Tracey                          W.                    NV
    1623               Vanessa                          U.                    FL
    1624                 Vicki                           F.                   TX
    1625             Wenceslao                          M.                    NV
    1626               Zachary                           P.                   VA
    1628              Alexander                         H.                    NY
    1631                Connie                          C.                    TX
    1632                Emily                            P.                   ME
    1633                  Eric                          N.                    FL
    1635                Francis                         W.                    NY
    1640                Terrie                           S.                   TX
    1641              Theodore                          R.                    TN
    1643                David                           K.                   WA
    1646                 Amy                             T.                   NY
    1650                 Celia                           S.                   VA
    1651             Christopher                        A.                    SC
    1652         Christopher-Michael                    N.                    CA
    1653                 Craig                          G.                    CA
    1655                Jeffrey                         H.                    NY
    1656                 John                            T.                   CA
    1659               Kathleen                         D.                    FL
    1660                 Linda                           T.                   CA
    1663              Randolph                          W.                    CA

                                       Page 32 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 45 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1665             Rhonda                        W.                    OK
    1666             Robert                        A.                    NY
    1667            Samantha                       A.                    SC
    1668             Tingkit                       M.                    CA
    1669             William                       W.                    CT
    1670            Adrienne                       C.                    DE
    1671            Alejandro                      G.                    GA
    1675             Bonnie                        H.                    PA
    1677              Brian                         P.                   PA
    1678              Chris                        K.                    FL
    1680              David                        R.                    IL
    1681            Deborah                         S.                   AK
    1682               Eric                         S.                   MA
    1683              Hans                         K.                   WA
    1684            Jefferson                       I.                   LA
    1689             Kristin                       C.                    CO
    1695             Mathew                        G.                    DC
    1696            Matthew                        W.                    HI
    1697              Paul                          F.                   TX
    1699             Robert                        A.                    NC
    1700              Sarah                        W.                    TX
    1701            Shawntay                        F.                   DE
    1702             Shayna                        K.                   WA
    1703             Steven                        Y.                    AK
    1704              Teala                        C.                    NV
    1705            Timothy                        K.                    MI
    1706             Tonya                         K.                    FL
    1707             Tyesha                        D.                    CA
    1709             Akeem                         R.                    GA
    1710              Akili                        D.                    NV
    1711              Alan                         B.                    NC
    1713              Anna                         H.                    FL
    1715           Christopher                     M.                    NC
    1720             Dennis                        E.                    OR
    1721             Dennis                        M.                    IA
    1722             Donald                         P.                   TX
    1724              Dugal                        U.                    FL
    1725              Enric                        R.                    CA

                                  Page 33 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 46 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1726             Gerald                        G.                    ID
    1727             Gregory                       K.                    NY
    1729              James                        E.                    NV
    1730               Jana                         P.                   CA
    1731              Jason                        K.                    NV
    1733                Joe                        C.                    KS
    1736            Katharine                       S.                   TX
    1738             Laiken                        G.                    CA
    1740             Lindsey                       G.                    AZ
    1741             Lorilee                       D.                    OK
    1743             Marilyn                       E.                    OR
    1744              Mark                         W.                    AZ
    1745            Matthew                        K.                    VA
    1749             Patricia                      C.                    FL
    1750               Paul                         S.                   OH
    1751               Paul                         P.                   IL
    1753             Ramona                        C.                    CA
    1755               Rex                          F.                   MO
    1758               Sam                          P.                   CO
    1760               Sean                         S.                   IL
    1762              Stacey                       C.                    NV
    1764            Stephanie                      B.                    NV
    1765             Steven                        B.                    NC
    1767             Thomas                        B.                    CA
    1768             Thomas                         S.                   TX
    1770              Velma                        W.                    NC
    1771            Veronica                        S.                   IL
    1772            Yonatan                        N.                    CA
    1774               Amy                         B.                    MN
    1776             Bethany                        S.                   DC
    1778             Clenery                       M.                    IL
    1780              Jason                        R.                    CA
    1783            Kimberly                        S.                   CO
    1786              Mark                         L.                    FL
    1787             Maryse                        R.                    MO
    1788            Meredith                       O.                    VA
    1789             Mustafa                       A.                    NJ
    1792             Robert                         S.                   TN

                                  Page 34 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 47 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1793              Ryan                          P.                   MN
    1794             Samuel                         P.                   MT
    1795           Alexandra                        P.                   MI
    1796             Aurelia                        P.                   MI
    1797              Brian                        R.                    PA
    1798               Eric                         P.                   ID
    1799               Gail                         T.                  AR
    1801             Gregg                         D.                    PA
    1802              James                        L.                    MI
    1807            Veronica                        P.                   ID
    1809              Claire                       T.                    VA
    1812             Debra                          F.                   MN
    1813             Debra                         M.                    VA
    1814              James                        D.                    MA
    1816            Jennifer                       L.                    NV
    1818              Mary                         M.                    IL
    1819            Matthew                         S.                   CA
    1820           Meeyoung                        L.                    OK
    1821             Robert                         F.                   MN
    1822              Scott                        L.                    OK
    1823             Sergiu                         P.                   MI
    1825            Susanne                        G.                    TX
    1826             Victor                        M.                    NV
    1827            William                        R.                    OH
    1828             Alaric                        C.                    NV
    1830             Anoni                         H.                    CA
    1832              Barry                        H.                    NV
    1833             Chanell                       B.                    NJ
    1834            Christina                       S.                   NV
    1835           Christopher                      T.                   NY
    1837            Douglas                        C.                    NV
    1838            Enrique                        H.                    CA
    1839              Erica                         Z.                   VA
    1840            Ernestine                       E.                   CA
    1842             Gerard                         P.                   IN
    1845             Jeffrey                       W.                    NY
    1849             Kaylin                        M.                   WA
    1852             Lillyan                       G.                    NV

                                  Page 35 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 48 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1854              Marco                        D.                    CA
    1855             Robert                        C.                    PA
    1859             Wendy                         W.                    NY
    1862              Carol                        B.                    PA
    1863              Carol                         E.                   NC
    1864           Christopher                     G.                    CA
    1865              Daniel                       K.                    VT
    1869            Elizabeth                       F.                   CA
    1871              Evan                         H.                    NY
    1872           Feei-Ching                      C.                    NY
    1874             George                        N.                    AZ
    1875               Hui                         N.                    IN
    1876              Jabari                        S.                   GA
    1877               Jack                        N.                    NY
    1881              Jenna                        W.                    CA
    1885            Jonathan                       T.                    TX
    1886             Joseph                        D.                    NJ
    1890               Julia                       M.                    CO
    1891            Katherine                      K.                    GA
    1892             Kelsea                        K.                    NV
    1893            Kikelomo                       B.                    TX
    1894             Krystal                       A.                    AL
    1896               Kyle                        M.                    CO
    1898              Liam                          S.                   CA
    1899               Lisa                        R.                    FL
    1900              Mark                         G.                    IN
    1901             Marvin                        K.                    GA
    1902            Maryland                       V.                    VA
    1903             Nekeya                        O.                    KS
    1904             Oksana                        G.                    CA
    1905             Pamela                        R.                    VA
    1906               Paul                        R.                    FL
    1907               Paul                        W.                    CA
    1908             Phyllis                       H.                    VA
    1910             Reagan                        W.                    CA
    1911             Robert                        W.                    SC
    1914             Sharon                        K.                    PA
    1915             Stephen                        S.                   MA

                                  Page 36 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 49 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1916              Steven                       O.                    PA
    1917            Thomas                         U.                    CO
    1919            Jayeong                        Y.                    UT
    1920             Johmeil                       M.                    NY
    1922               Max                          P.                   OK
    1923             Ronald                        N.                    MA
    1925              James                        W.                    MA
    1930               Mark                         P.                   SC
    1931               Oleg                        B.                   WA
    1932              Robert                       O.                    OR
    1933              Sarah                        D.                    GA
    1934              Sarah                        W.                    IL
    1935              Yujin                        K.                    TX
    1938             Braven                        M.                    FL
    1941             Damon                         R.                    NV
    1944            Ekaterina                       S.                   PA
    1945               Evan                        O.                    CA
    1946              Gavin                         S.                   MS
    1947            Geoffrey                       M.                    CA
    1948            Gregory                        K.                    CA
    1951               Ilya                         S.                   PA
    1953               John                         S.                   VA
    1954               Julia                       R.                    FL
    1957             Midori                        K.                    NY
    1960            Riwanto                        M.                    NY
    1965              Steven                       W.                    VA
    1966               Trina                       D.                    CA
    1967             Valarie                        S.                   NY
    1968               Carla                       R.                    TX
    1969             Cristina                      W.                    FL
    1970               Dax                         K.                    CA
    1971            Douglas                         T.                   NC
    1972            Gregory                        H.                    OH
    1973              Jason                         P.                   TX
    1974            Jennifer                        J.                   NY
    1975            Katherine                      B.                    VA
    1977               Peter                        I.                   VA
    1978               Sean                        T.                    FL

                                  Page 37 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 50 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    1979             Sherrie                       H.                    OH
    1982            Richard                        K.                    NH
    1983             Robin                          P.                   MI
    1984              Karl                          P.                   MI
    1985              Daryl                        D.                    TN
    1986             Sherry                        D.                    TN
    1987             Bryan                         D.                    IN
    1988             Deloris                       D.                    NC
    1989             Daniel                        H.                    FL
    1990            Andrew                         R.                    SC
    1991           Christopher                     C.                    NE
    1992             Darian                        D.                    NJ
    1993              Gary                          S.                   PA
    1995             Francis                       O.                    CT
    1997             Charles                       C.                    NY
    1999              Bruce                        H.                    NC
    2000            Marilyn                        H.                    NC
    2001              Nora                         M.                    OH
    2002             Horace                         J.                   OH
    2003              Tuan                         L.                    NJ
    2004            Viviana                        T.                    NJ
    2005              Peter                         F.                   TX
    2006            Cynthia                         T.                   VA
    2009              John                          F.                   FL
    2010              Paul                         R.                   WA
    2011              Jona                         H.                    KY
    2012            Maryland                       V.                    NY
    2013              Ryan                         R.                    OR
    2015             Sandra                        H.                    NJ
    2016              Bette                         T.                   NC
    2017             James                         D.                    FL
    2019             Robert                        B.                    TX
    2020             Dianne                        M.                    CA
    2021           Christopher                     M.                    IA
    2022             Leslie                        B.                    CA
    2023             Connie                        M.                    FL
    2025             Kweku                         B.                    MD
    2026           Jacqueline                      C.                    NJ

                                  Page 38 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 51 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2027              Tracy                        M.                    MI
    2029              Jaime                        M.                    FL
    2030             Egidio                        G.                    FL
    2032              Nancy                        C.                    NJ
    2037               Sara                        K.                    MD
    2038             Stephen                       K.                    MD
    2044             Tommy                          J.                   TX
    2045              Sherri                       C.                    NV
    2046             Yansey                        D.                    NV
    2047             Adriana                       R.                    NV
    2048              Diane                        C.                    NV
    2050             Ashley                        L.                    NV
    2051             Martha                         L.                   NV
    2053              Scott                         S.                   NV
    2054              Nina                          S.                   NV
    2055              Scott                         F.                   NV
    2056             Daphne                        B.                    TX
    2057              Irene                        N.                    NV
    2058              Lance                        N.                    NV
    2059              Brian                        C.                    VA
    2060            Lawrence                       H.                    IL
    2061             Marshel                       H.                    IL
    2062             Barbara                       U.                    MO
    2063           Alexander                        E.                   FL
    2064              Corey                        M.                    NJ
    2065               Rex                          J.                   CA
    2066             Randall                       K.                    TX
    2067               Julie                       K.                    TX
    2068              David                        R.                    OK
    2070               Cara                        C.                    VA
    2071              Kevin                         L.                   OR
    2073            Yasemin                        A.                    NJ
    2074             Michael                       B.                    CA
    2075              Linda                         T.                   CA
    2076            Guochun                        L.                    MA
    2077              Beau                         B.                    CO
    2079             Ronald                         L.                   IN
    2080             Zachary                       M.                    GA

                                  Page 39 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 52 of 88
                           Timely and Valid Exclusions

JND Identifier       First Name           First Initial of Last Name   State/Province
    2081                Sasha                          M.                    GA
    2082               Yvonne                          W.                    TX
    2084                 Paul                          L.                    VA
    2085              Marjorie                         G.                    AZ
    2086                  Ali                           T.                   CA
    2087                 Troy                          D.                    OK
    2088            Christopher                        V.                    FL
    2089                Deron                          C.                    MO
    2090               Charles                          I.                   MA
    2091              Hershula                         D.                    SC
    2093               Jannine                          S.                   NH
    2094                Kasra                          H.                    MA
    2095                Mahsa                          H.                    MA
    2097               Kenneth                         M.                    UT
    2100               Richard                         B.                    MA
    2101                Nancy                          M.                    VA
    2102                Katrin                         K.                    NY
    2103                Stuart                          T.                   PA
    2107               Tamika                           J.                   CA
    2109              Roxanne                          E.                    NV
    2112                James                          H.                    NV
    2114              Roderick                         C.                    NV
    2117               Lauren                          D.                    MI
    2119               Randall                         R.                    OH
    2120               Sandra                          R.                    OH
    2122         Willie-Washington:                    W.                    NV
    2123              Kimberly                         W.                    NV
    2126               Leanne                          M.                    FL
    2127             Karl-Alan:                        M.                    FL
    2128               Marilyn                         G.                    FL
    2129               Joshua                          G.                    FL
    2130                James                          K.                    MD
    2131                Linda                          K.                    MD
    2132               Dmytro                           P.                   NY
    2133               Roberta                         R.                    CA
    2134              Nicholas                         A.                   WA
    2135                Chase                          M.                    SD
    2136                Peter                           J.                   CA

                                      Page 40 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 53 of 88
                          Timely and Valid Exclusions

JND Identifier      First Name        First Initial of Last Name   State/Province
    2138              Robert                        J.                  WA
    2139              Chikita                       S.                   DC
    2140               Deepa                       B.                    CA
    2141             Nicolette                      S.                   CA
    2143            Rosemarie                      C.                    MI
    2145              Merion                        F.                   NV
    2146             Fortunato                      J.                   NV
    2148           Raynette-Lin                     F.                   NV
    2150             Michelle                      R.                    CA
    2151               David                       G.                    FL
    2152                Erin                       G.                    FL
    2153              Jessica                      M.                   WA
    2154              Joseph                       M.                   WA
    2157              Beverly                      H.                    IL
    2158                John                       R.                   WA
    2161                 Ivy                       M.                    UT
    2162            Jacqueline                     G.                    TN
    2163               Juliet                      D.                    MD
    2164               Colin                        S.                   MO
    2167               Akiko                       M.                    PA
    2169              Lucille                       P.                   MD
    2170             Matthew                        P.                   FL
    2173              Thomas                       M.                    FL
    2175              Cheryl                       W.                    CA
    2176               Linda                       H.                    TX
    2177               Linda                        P.                   CA
    2178              Rowene                       H.                    NY
    2179               James                       H.                    NY
    2180              Phoebe                       L.                    CA
    2181                Stan                       L.                    MA
    2182             Maureen                       A.                    PA
    2184             Kathleen                       T.                   MA
    2185                Paul                        S.                   CA
    2186                Jack                       M.                    NC
    2187              Darren                       A.                    FL
    2188                 Jim                       M.                    PA
    2190              Hitasha                      M.                    CA
    2191               Anna                        G.                    OK

                                  Page 41 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 54 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2192              Paria                        T.                    VA
    2195              Erica                        G.                    CT
    2196              Vicki                        H.                    WI
    2201              Vicki                         P.                  WY
    2202              Daniel                       T.                    UT
    2205               John                         L.                   CA
    2206               Firat                       G.                    OK
    2207              Diana                        L.                    CA
    2209             Anslem                        D.                    MD
    2210             Joseph                        R.                    OR
    2211              James                        W.                    FL
    2212               Faye                         S.                   SC
    2213             Dolores                       B.                    MI
    2214           Manikandan                      R.                    CA
    2215           Gandhimathi                     M.                    CA
    2218              Mansa                        B.                    MD
    2219              Mary                         T.                    MI
    2220               John                         S.                   TX
    2222             Patricia                      T.                    CA
    2224              David                         T.                   CA
    2225            Alexander                      C.                    MA
    2226             Zachary                       C.                    CA
    2227              Bryan                        B.                    GA
    2228               Shaa                        C.                    MA
    2229             Naomi                         R.                    KY
    2230             William                       R.                    KY
    2231             Jessica                        S.                   GA
    2232                Jon                        A.                    CO
    2233              James                         S.                   AZ
    2234             Robert                        B.                    HI
    2235              Elena                        E.                    NV
    2236             Martin                        H.                    IL
    2237             Alison                        B.                    CO
    2238             Mariann                        S.                   CO
    2239             Rodney                        H.                    UT
    2240             Sidney                        W.                    CA
    2244             Yolanda                       N.                    CA
    2245             Wilson                        C.                    CA

                                  Page 42 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 55 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2247               Tena                        G.                    CA
    2248             Steven                        M.                    CA
    2249             Sandra                        M.                    CA
    2250            Steffanie                      T.                    CA
    2251             Sabina                        A.                    CA
    2252            Richard                        N.                    CA
    2253               Raul                        B.                    CA
    2254             Monica                         S.                   CA
    2258              Linda                         S.                   CA
    2259             Junius                        N.                    CA
    2261               Eula                        D.                    CA
    2264              David                        A.                    CA
    2266            Cynthia                         J.                   CA
    2268            Christine                      Q.                    CA
    2269            Christine                      N.                    CA
    2272            Andrew                         R.                    CA
    2273              Alicia                       W.                    TX
    2274             Hamid                         M.                    MS
    2275           Rosemary                         F.                   FL
    2276              Todd                         N.                   WA
    2278              Kevin                         F.                   FL
    2282              Steve                        R.                    CO
    2284             Fatima                        R.                    NV
    2285               Fara                        R.                    NV
    2286               Felix                       R.                    NV
    2287             Dennis                        M.                    CA
    2289             Alexey                        T.                   WA
    2290             Jeremy                        A.                    CA
    2291             Sharon                        R.                    MO
    2292              Allen                        M.                    MN
    2293              Anna                         O.                    WI
    2294               Peter                       C.                    NH
    2296             Jerome                        G.                    MI
    2297              Judith                       G.                    MI
    2298             Haneef                        A.                    NJ
    2299             Daniel                        O.                    NY
    2300           Alibrando                        P.                   CA
    2301             Natalie                       N.                    CA

                                  Page 43 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 56 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2302             William                       H.                    NY
    2303             George                        G.                    NY
    2305              Yusef                        A.                    PA
    2306              Hunter                        S.                   KY
    2307             Wesley                         S.                   KY
    2308             Jabrina                       B.                    IL
    2309               Mark                        B.                    CA
    2311            Francesca                      A.                    MA
    2312           Immaculata                      G.                    MA
    2313             Edward                          .                   MA
    2314                Jose                       V.                    GA
    2317              Jeffrey                      D.                    CO
    2318              Kevin                        B.                    HI
    2319                John                        J.                   OH
    2321             Suzanne                       O.                    NJ
    2322               Sarah                        S.                   TX
    2324            Laurence                        I.                  WA
    2325             Delight                       R.                   WA
    2327              Collin                       C.                    GA
    2329               Justin                      C.                    MA
    2330             George                         J.                   NC
    2331             Jeremy                        H.                    NY
    2333             Audrey                         J.                   NV
    2334              Darrel                        J.                   NV
    2336              Sergio                       V.                    NV
    2340             Ernesto                       C.                    NV
    2341             Lorenzo                        S.                   CA
    2342               Senja                       G.                    TX
    2343               Carol                       M.                    MA
    2344                Karl                       G.                    CA
    2345              Gloria                        T.                   CA
    2346              Susan                        B.                    MN
    2347                Eric                       W.                    MN
    2348               Zareh                        S.                   CA
    2351             Thomas                        M.                    PA
    2352              Cindy                        H.                    PA
    2355             Charles:                       J.                   FL
    2356               Brett                        J.                   NY

                                  Page 44 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 57 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2359              Dana                         L.                    TX
    2360            Monique                         F.                   FL
    2361              Raivis                       K.                    CA
    2362             Sukaina                        S.                  WA
    2363           Christopher                     M.                    UT
    2364              Lynda                        M.                    UT
    2367            Hsiu-Wei                       L.                    CA
    2368             Pamela                        N.                    NC
    2369             Wesley                        H.                    OH
    2371              Tyree                        L.                    CA
    2373             Camille                       C.                    FL
    2374             Lynette                       C.                    FL
    2376            Jingquan                       L.                    NY
    2377                Sai                         L.                   MI
    2378             Joseph                        B.                    CA
    2380               John                        C.                    PA
    2381            Nicholas                        S.                   MN
    2382             Cathryn                        S.                   PA
    2383              Lydia                        O.                    CA
    2384              Mario                        O.                    CA
    2385              Samar                         S.                   CA
    2387             Tamara                         J.                   OK
    2389             Steven                        A.                    OR
    2390              Janet                        A.                    OR
    2391            Brittany                       M.                    UT
    2393              Sohail                       A.                    NY
    2395            Kenneth                         S.                   AE
    2397              Mark                         E.                    TX
    2399              Karen                         F.                   LA
    2401              Justin                       D.                    MD
    2404            Christine                      R.                   WA
    2405           Christopher                     R.                    KY
    2408           Christopher                     R.                    CO
    2409             Angela                        W.                    MA
    2410           Aravinthan                       S.                   MA
    2412             Barbara                       N.                    NY
    2415              Heidi                        H.                    CA
    2416             Sharon                         T.                   CA

                                  Page 45 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 58 of 88
                          Timely and Valid Exclusions

JND Identifier      First Name         First Initial of Last Name   State/Province
    2417              Steven                        H.                    CA
    2418              Ronald                         J.                   CA
    2419              George                        K.                    MN
    2421             Nathaniel                       F.                   MA
    2424               Yulia                         P.                  WA
    2425              Robert                        C.                    OK
    2427              Marsha                        C.                    OK
    2428              Shontia                        J.                   FL
    2430              Margot                        R.                    MD
    2433               Dawn                          S.                   CA
    2434               Floyd                        T.                    CA
    2437              Maksim                         L.                  WA
    2438              Edward                         F.                   MI
    2441               Brian                        H.                    OH
    2443                Clay                        B.                   WA
    2445               Diana                        A.                    PA
    2448               James                         F.                   PA
    2449               James                        M.                    TX
    2450               James                         F.                   TN
    2452                John                        C.                    AZ
    2453                Julie                        E.                   TN
    2454                Ken                         O.                    MO
    2455                Lisa                        M.                    PA
    2458               Minal                        G.                    OK
    2459              Richard                       E.                    VA
    2460               Ruby                          F.                   PA
    2461              Shawn                         R.                    AR
    2462             Stephanie                       F.                   PA
    2464              Vincent                       B.                    NV
    2465              Vishal                        G.                    OK
    2466              Charles                       D.                    ID
    2467               Bryan                        K.                    KS
    2469               Noah                          S.                   OH
    2472              William                        F.                   CA
    2473             Jonathan                       W.                    TN
    2475          Richard-Leroy:                     J.                   CA
    2477             Christian                       F.                   PA
    2478              Shaina                         P.                   NV

                                   Page 46 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 59 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2480            Michael                         P.                   IL
    2481             Cedric                        E.                    FL
    2482              Karen                        B.                    MD
    2483            Stephen                        H.                    NC
    2484              Susan                        H.                    NC
    2485            Henrietta                      B.                    LA
    2486            Bradley                        A.                    CA
    2487               Ans                          I.                   DC
    2488               Gael                        C.                    CA
    2489              Heidi                        C.                    CA
    2491              Brian                        H.                    KY
    2492               Rose                        L.                    MD
    2493              James                        B.                    IN
    2497             Walter                         F.                   CO
    2498               Julie                       C.                    MN
    2499             Patricia                      C.                    DE
    2500              Frank                         F.                   CO
    2501              Kelly                        R.                    CO
    2502            Deborah                         P.                   IL
    2503            Harrison                       G.                    NY
    2504              Devin                        H.                   WA
    2505              Wade                         W.                    MD
    2506              Anna                         D.                   WA
    2507            Terence                        T.                    NY
    2508            Dorothy                        T.                    NY
    2509              Tiana                        C.                    DE
    2510              Cindy                        A.                    TX
    2511              Craig                        H.                    FL
    2512              Justin                       W.                    CA
    2513             Steven                        C.                    FL
    2514              Sarah                        W.                    CA
    2516            Kendall                        M.                    TX
    2517               Eric                         J.                   FL
    2518            Barbara                        G.                    MD
    2519              Judith                       C.                    MD
    2522               Adil                        K.                    NJ
    2523             Siarhei                       H.                    NC
    2524            Timothy                        R.                    WI

                                  Page 47 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 60 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2530              Sing                         Y.                    NY
    2532                Ah                          L.                   NY
    2533             Melissa                       L.                    IA
    2534           Christopher                      L.                   IA
    2535            Nathaniel                       J.                   FL
    2536              Jared                        B.                    FL
    2537             Leslie                        Y.                    FL
    2538               Lin                         Y.                    CO
    2539             David                         H.                    CO
    2540            Francine                        S.                   NJ
    2541              Mary                          S.                   VA
    2542            Norman                         C.                    MI
    2543              Edith                        C.                    MI
    2544              Brian                        W.                    MI
    2545                Jo                         C.                    NC
    2546            Michael                        C.                    NC
    2548              Tong                          Z.                   NY
    2549               Hua                          Z.                   NY
    2551                Ai                          Z.                   NY
    2552             Donald                        B.                    TN
    2553             Ecieno                        C.                    FL
    2554              Yuriy                         T.                   CA
    2555             Yelena                        O.                    CA
    2556           Aleksandr                       O.                    CA
    2557            Kimberly                       G.                    TN
    2558              Reem                         H.                    MA
    2559              Mark                          S.                   VA
    2560             Marcia                        C.                    FL
    2562             Daniel                        C.                    NJ
    2563             Sheila                         S.                   OH
    2564              Brett                         S.                   OH
    2565             Caitlin                       H.                    OR
    2567               Jodi                        C.                    OR
    2568            Matthew                        M.                    NC
    2569             Bettina                       H.                    NC
    2570            Mallory                        C.                    OR
    2573            Bernard                         S.                   IL
    2574              Brian                        G.                    MI

                                  Page 48 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 61 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2575               Jodi                        H.                    CA
    2577            Matthew                        R.                    MI
    2578             Krista                         P.                   CT
    2579              Diana                        L.                    VA
    2580             Stacey                         S.                   VA
    2581            Cortney                         S.                   PA
    2582            Michael                        T.                    PA
    2583             Adam                          R.                    VA
    2584           Dominick                         J.                   FL
    2585             Karen                         V.                    FL
    2586             Rayon                         B.                    NJ
    2587                Di                         W.                    TX
    2588               Xue                         D.                    TX
    2589               John                        R.                    AZ
    2591            Julianne                        P.                  WA
    2592               Beth                        M.                    AZ
    2593             Connie                        D.                    AZ
    2594             Curtis                        B.                    AZ
    2595             Kevin                         C.                    NY
    2596              Jessie                        S.                   TX
    2597              Susan                         S.                   TX
    2598            William                         F.                   CA
    2599             Charles                        F.                   IL
    2603              Todd                          P.                   CT
    2605             Vickie                        B.                    IN
    2606              Laura                        K.                    NJ
    2609              Sarah                        C.                    IL
    2610              Peter                        C.                    IL
    2612            Thomas                         R.                    NV
    2613             Jeffrey                       W.                    LA
    2614            Jyh-Kai                        W.                    LA
    2615           Tong-Chai                       W.                    LA
    2617               Sara                         P.                   UT
    2622             Keenan                         E.                   MD
    2623              Sarah                        A.                    NY
    2626             Robert                        B.                    MA
    2627              Ryan                         D.                    VA
    2630                Ali                        M.                    NY

                                  Page 49 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 62 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2632             Rebecca                       E.                   WA
    2634              Milton                        S.                   FL
    2635               Linda                        S.                   FL
    2636              Roxly                        Z.                    CA
    2637            Stephanie                      B.                    OH
    2638             Thomas                        B.                    OH
    2640             William                        I.                   OH
    2641               Daed                        N.                    NY
    2642             Ammar                         M.                    NY
    2643             Youssef                       M.                    NY
    2644              Bachar                       M.                    NY
    2645             Russell                       M.                    TX
    2647              Angel                        G.                    CA
    2648             Michael                        S.                   OH
    2650              Angel                        H.                    OH
    2653              Briana                       B.                    OH
    2655             Gregory                        F.                   OH
    2656            Thaddeus                       W.                    PA
    2657               Laura                       W.                    PA
    2658               Ruel                         S.                   FL
    2663               Shani                       H.                    OH
    2664             George                        N.                    FL
    2665               Stella                      N.                    FL
    2666            Milagros                       N.                    FL
    2667              Arthur                       N.                    FL
    2670             Meghan                        H.                    VA
    2671               Odis                         I.                   VA
    2672              Hollie                       M.                    GA
    2673             Michael                       M.                    GA
    2674               Ruth                         Z.                   VA
    2676               Gary                        V.                    VA
    2677             Dorothy                        S.                   NC
    2678             Virginia                       F.                   NC
    2680             Jennifer                      C.                    MT
    2681             Audrey                        C.                    MT
    2683              James                         J.                   NY
    2684              Jessica                      B.                    ME
    2686              Kathy                        W.                   WA

                                  Page 50 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 63 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2689             Brenda                        W.                    CA
    2690             William                       V.                    GA
    2691             Michael                       M.                    NY
    2692             Donna                          F.                   MN
    2694                Jon                        N.                    FL
    2695            Nicholas                       W.                    CO
    2696            Courtney                       M.                    GA
    2697            Sangeeta                       N.                    DC
    2698                Ivo                        K.                    DC
    2699             Andrea                        M.                    FL
    2700             Robert                        W.                    FL
    2703              Sheryl                       W.                   WA
    2704              Ryan                         R.                   WA
    2707               John                         T.                   NJ
    2708             Michael                       G.                    CA
    2709             Jessica                       B.                    IL
    2710           Christopher                     B.                    IL
    2711             Wendy                         B.                    CO
    2712             Steven                        B.                    CO
    2714             William                       B.                    CA
    2716             Jeffrey                        J.                   IL
    2717             Kameo                         T.                    OH
    2718               Gary                        C.                    IL
    2720              Laura                         J.                   IL
    2722                Jon                        H.                    IL
    2724            Christian                      D.                   WA
    2725              Elana                        K.                    PA
    2727             Lauren                        W.                    OH
    2728             Andrei                        M.                    NY
    2730             Jocelyn                       Y.                   WA
    2731             Joshua                        M.                   WA
    2732              Travis                       H.                    TX
    2734              David                         E.                   TX
    2736            Sebastian                      R.                    CA
    2737             Marilyn                       M.                    SD
    2739             Daniele                        I.                   IL
    2742             Tiffany                        S.                   CA
    2744            Domininc                        P.                   TX

                                  Page 51 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 64 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2745            Treyvion                       H.                    OH
    2747            Howard                          J.                  WA
    2748            Andrew                         C.                    IL
    2749             Diane                          F.                   VA
    2751             Adriel                        A.                    CA
    2753             Tadele                        A.                    CA
    2754            Taiesha                        B.                    NC
    2755             Trudy                          S.                   SD
    2756            Stepehn                        D.                    SD
    2757             Jemor                         B.                    NC
    2759              Stacy                        L.                    MO
    2760            Darlene                         T.                   AL
    2761              John                         C.                    LA
    2763            Eleanor                        M.                    MI
    2764              John                         W.                    RI
    2765            Barbara                         L.                   MO
    2766            Timothy                         L.                   MO
    2767            William                         L.                   MO
    2768             Helen                         H.                    PA
    2769            Colleen                        B.                    PA
    2770             Robert                         F.                   NY
    2771             Ronald                        B.                    PA
    2773            Matthew                        R.                    NY
    2774             Steven                        D.                    CA
    2775            Shahram                        K.                    MI
    2776               Po                          W.                    TX
    2777              Carol                        D.                    OH
    2779           Jacqueline                      G.                    OH
    2781             Robert                         L.                   FL
    2782            Bre'Ona                        H.                    OH
    2783              Paulo                        A.                    AZ
    2784           Alexander                       B.                   WA
    2786             Ashish                         S.                  WA
    2789               Lily                         L.                   CA
    2790            Branden                        B.                    FL
    2791            Nicolette                      B.                    FL
    2792              Carol                        D.                    CO
    2793            Timothy                        D.                    CO

                                  Page 52 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 65 of 88
                          Timely and Valid Exclusions

JND Identifier      First Name        First Initial of Last Name   State/Province
    2794              Nancy                         S.                   MD
    2795             Dorothy                       R.                    IL
    2796           Bakeerathan                     T.                    NY
    2797           Rasakumaran                     M.                    NY
    2798              Joseph                       R.                    IL
    2799              Adam                         C.                    NC
    2801                Lila                       C.                    NC
    2804             Nicholas                       L.                   MD
    2805              Elyssa                       K.                    NY
    2806              Nancy                        K.                    PA
    2807             Douglas                        L.                   CT
    2810              Steven                        J.                   CA
    2811             Gabrielle                     D.                    RI
    2812             Jennifer                       F.                   VA
    2813              Regina                        J.                  WA
    2814             Stephen                       B.                    NY
    2818             Melody                        O.                    GA
    2820               Scott                       G.                    GA
    2822              Becky                        R.                    OH
    2823             Romello                       M.                    AZ
    2824             Randell                       C.                    MO
    2825               Dinae                       C.                    MO
    2827            Cheyanne                       H.                    CO
    2828               Peter                       G.                    SC
    2829             Ranilesh                       P.                   CA
    2830            Aleksandra                      S.                   NC
    2831               Justin                      D.                    NC
    2833                Joan                       W.                    PA
    2834              Joanne                       G.                   WA
    2835               Carol                        S.                   NJ
    2836               Peter                        F.                   MA
    2837              Sandra                       N.                    OH
    2839             William                        L.                   NV
    2840             Douglas                       N.                    CO
    2842              Caron                        H.                    CO
    2843                Alan                       M.                    OR
    2844              Ronald                       W.                    MI
    2845              Vicky                        W.                    MI

                                  Page 53 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 66 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2847            William                        H.                    CT
    2852               Jack                        L.                    VA
    2853            Suzanne                        B.                    LA
    2854              Karen                        M.                    MD
    2855              Mary                         B.                    DC
    2857             Wendy                         Q.                    NY
    2858              Abby                         Q.                    TX
    2859           Alexander                       R.                    CA
    2861             Crystal                       M.                    CA
    2862             Jeremy                        M.                    CA
    2863             Roland                        W.                    OR
    2864              Tanya                        C.                    NJ
    2865            Danielle                       C.                    NJ
    2868            Clarence                       B.                    AZ
    2869             Phyllis                       B.                    NY
    2870               Neil                         J.                   SD
    2872             Jimmie                        B.                    IL
    2873             Poorna                        R.                    CA
    2875            Michael                        N.                    DE
    2880           Muhammad                        D.                    FL
    2881              Keith                         J.                   VA
    2882             Angela                        A.                    VA
    2885              Jemy                         A.                    CA
    2886               Julie                        L.                   PA
    2887            Wallace                         J.                   PA
    2888              David                         L.                   MA
    2890            Douglas                         T.                   NC
    2892              Lynn                         N.                    DE
    2893             Robert                         L.                   CA
    2895            Samone                         H.                    AZ
    2896              Carol                        D.                    MD
    2897             Alexia                        R.                    CA
    2899            Vincent                        G.                    CA
    2900              Keith                        L.                    NC
    2901              Mark                         B.                    NC
    2902            Amanda                         B.                    NC
    2903              Shea                          F.                   TX
    2904              Ryan                         H.                    MD

                                  Page 54 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 67 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2905             Jeanene                       L.                    CA
    2906               Joyce                       G.                    VA
    2907             Destinee                       L.                   AZ
    2909              Bonnie                        P.                   UT
    2910                Dirk                        P.                   UT
    2911              Roger                         S.                   ND
    2912           Shauchenka                      D.                    CA
    2917             Michael                       V.                    NV
    2918              Erlinda                      C.                    NV
    2920             Alafijia                       T.                   MD
    2921               Jason                       M.                    CO
    2923              Harvey                       C.                    NJ
    2924              Joseph                       C.                    NJ
    2925               Joyce                       C.                    NJ
    2926             Jasmine                       B.                    NJ
    2927             Farshid                       B.                    NJ
    2928              David                        C.                    PA
    2930             Terrace                        E.                   CA
    2931               Jared                       H.                    NE
    2932                Sara                       H.                    NE
    2933              Darlla                       B.                    SD
    2934             Sydney                        K.                    NC
    2935              Yajuan                       C.                    CA
    2936             Yolanda                        P.                   SC
    2938                Erik                       O.                    TN
    2939              Pamela                       E.                    MI
    2940               Alice                        J.                   IN
    2942             Kathleen                       Z.                   NJ
    2943              David                        H.                    CA
    2944            Jacqueline                      S.                   IL
    2945               Faisal                      M.                    VA
    2946              Nadya                        M.                    VA
    2947              Megan                         S.                   PA
    2948              Debra                         S.                   PA
    2949              Steven                        S.                   PA
    2951             Herbert                        J.                   NC
    2952               Mark                        R.                    LA
    2953               Carol                       H.                    KS

                                  Page 55 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 68 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    2954            Gregory                        H.                    KS
    2955            Hongbo                          T.                   CA
    2960            Kathleen                       G.                    NJ
    2962             Patricia                      B.                    CA
    2963              Krista                       C.                    MD
    2965              David                        C.                    FL
    2966             Sandra                        M.                    GA
    2968            Michael                        H.                    VA
    2970             Kasha                         H.                    VA
    2971               Lois                         S.                   VA
    2972              James                         S.                   VA
    2973            Anthony                         J.                   FL
    2976            Thomas                         C.                    TX
    2978              Mary                         H.                    MN
    2979             Lynne                         H.                    MD
    2980             Mable                         D.                    NC
    2981             Marian                        D.                    NC
    2983            Bartram                        N.                    IL
    2986            Kateryna                        S.                   CA
    2987            Richard                        B.                    MD
    2988             Teresa                        B.                    OK
    2989               Mia                         H.                    PA
    2990             Robert                         F.                   PA
    2991               Beth                        W.                    NY
    2993              Keith                        A.                    HI
    2994             Darren                        V.                    IL
    2995              Sierra                       C.                    TN
    2996           Alexander                       B.                    CO
    2997             Dianne                        C.                    FL
    2998               Eric                        C.                    MD
    3002               Riva                         S.                   NY
    3003             Sophia                        B.                    CA
    3004               John                         P.                   NY
    3005             Sheryl                        H.                    UT
    3007               Eric                        A.                    CA
    3008             Rohan                         W.                    NY
    3009            Rachael                        N.                    NJ
    3010             Lorene                        M.                    FL

                                  Page 56 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 69 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3011             Lauren                         P.                   IL
    3013             Harold                         J.                   PA
    3015            Thomas                         W.                    CT
    3016              Bruce                         T.                   IL
    3017             Gerard                        B.                    IL
    3018             Donna                         B.                    IL
    3020             Martin                        C.                    NY
    3023               Toni                         S.                   WI
    3024           Francesco                        P.                   NJ
    3025             Deena                          J.                   NJ
    3026              David                        W.                    NY
    3027             Kristen                       H.                   WA
    3028            Matthew                        H.                   WA
    3031              Claria                        P.                   VA
    3032            Jonathan                       M.                    VA
    3039             Eltonia                        P.                   TN
    3040             Donald                        D.                    FL
    3049             Rhonda                        H.                    MI
    3050            Kimberly                       R.                    MN
    3052             Megan                         E.                    MI
    3053            Thomas                         B.                    PA
    3057           Hamidreza                       N.                    CA
    3058             Barbara                       M.                    SC
    3059              Elliott                      L.                    MN
    3060            Douglas                         E.                   MI
    3061              Alelie                       R.                    CA
    3062            Stephon                        H.                    TX
    3063             Joanna                        K.                    TX
    3065             Robert                        D.                   WA
    3067              Ingrid                        J.                   CO
    3069              Cathy                        C.                    MA
    3071               Julie                        P.                   OH
    3072               Gary                        C.                    OH
    3073            William                         L.                   MA
    3076               John                         P.                   ME
    3077              Jacob                        D.                    CA
    3079              Diane                        T.                    NY
    3080               Kyle                        W.                    CT

                                  Page 57 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 70 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3081             Daniel                        T.                    CA
    3082             Marika                        W.                    CT
    3083             Donald                        M.                    PA
    3085              Craig                        W.                    CT
    3086              Justin                       M.                    NY
    3087             Clarissa                      M.                    NY
    3090              Ryan                         W.                    MT
    3091             Bobby                         R.                    TX
    3092             Randal                        K.                    MI
    3094             Carmen                        C.                    FL
    3095              Helen                        B.                    VA
    3096            Benjamin                       V.                    MD
    3097               Priti                       B.                    MD
    3099               Julia                        P.                   VA
    3100             Mykola                         S.                   CO
    3101           Lyudmyla                         S.                   CO
    3104           Hyok-Hee                        Y.                    MD
    3105             Daniel                         J.                   NY
    3106              Misty                        B.                    TX
    3107              India                        W.                    MO
    3108             Jeremy                        R.                    NJ
    3109            Christine                      R.                    NJ
    3111            Mehrdad                        N.                    CA
    3113             Roslyn                        B.                    MD
    3117            Michael                        B.                    CO
    3118               Paul                         P.                   TX
    3119            Jeremiah                       V.                    SC
    3121                Ian                        M.                    CA
    3122              Paula                         S.                   IN
    3123              Marc                          S.                   IN
    3126               Nina                        H.                    IN
    3127              Eldon                        H.                    IN
    3128            Andrew                         B.                    CA
    3129            Kathryn                        C.                    CA
    3130             Robert                         S.                   CA
    3131             Masada                        D.                    CA
    3132            Kathleen                       M.                    MA
    3133            Andrew                         G.                    MA

                                  Page 58 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 71 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3134             Sharon                        A.                    CA
    3136             Angela                         P.                   NJ
    3137              David                         P.                   NJ
    3138              Bruce                        B.                    GA
    3139               Mary                        M.                    AR
    3140             Michael                       H.                    CA
    3141               Khoa                        N.                    VA
    3142             Eshagh                        A.                    CA
    3143               Clark                       H.                    IN
    3144             Victoria                      Z.                    MD
    3145             Stephen                       D.                    PA
    3146           Christopher                     N.                    CA
    3150             Sunrise                        L.                   MI
    3151               Elgin                       W.                    TX
    3152              Carole                       W.                    TX
    3153             Barbara                        L.                   FL
    3154              Drake                        B.                    FL
    3157              David                        D.                    NY
    3158              Kevin                        B.                    UT
    3159            Samantha                       M.                    CT
    3160               Kapil                       G.                    NJ
    3162               Mark                        M.                    TX
    3163               Paula                       A.                    WI
    3164             Thomas                        V.                    CA
    3165             Barbara                       R.                    WI
    3166            Jeannette                      A.                    OH
    3167              Arthur                       G.                    MI
    3168              Darvin                        J.                   MD
    3169             Bradley                       M.                    GA
    3171             Jasmine                       W.                    NY
    3172            Franklin                        I.                   OH
    3173           Johnathan                        P.                   FL
    3174             William                        T.                   FL
    3175               Juan                        D.                    FL
    3176              Jeanna                        P.                   FL
    3177               Jose                         P.                   FL
    3178            Jackelyn                        P.                   FL
    3179             Aminta                        C.                    CA

                                  Page 59 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 72 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3180             Roman                         C.                    CA
    3183            Amanda                         D.                    CA
    3184             Robert                        G.                    CA
    3186            Barbora                         S.                   CA
    3187              Peter                         F.                   VA
    3188             Alfredo                       R.                    CA
    3189             Cherie                        G.                    VA
    3190            Kenneth                        G.                    VA
    3191              Jerry                        C.                    NY
    3197             James                         M.                    CA
    3198             Olivia                        L.                    CO
    3199            Norman                         L.                    CO
    3200              Gina                         C.                    CA
    3201             Steven                        C.                    CA
    3202             Rohda                         L.                    OH
    3209              Anne                         C.                    PA
    3212            Rogelio                        G.                    MI
    3213             Amber                         T.                    OH
    3214              Emil                          J.                   OH
    3223             Joseph                        H.                    CA
    3224             Byron                         H.                    OR
    3225            Gregory                        K.                    OH
    3227             Regina                         I.                   FL
    3228             Rachel                        C.                    GA
    3229            Fong-Yi                        A.                    CA
    3230             Russell                       E.                    CA
    3232            Jennifer                       M.                    TX
    3233            Jasmine                        E.                    AL
    3234             Joseph                        M.                    MD
    3239             Brenda                        B.                    NJ
    3240            Hiranya                        B.                    NJ
    3241             Sapna                         G.                    NJ
    3242            Elizabeth                      A.                    OR
    3243              Susan                        B.                    GA
    3244             Sherry                         S.                   NC
    3245             Chong                         N.                    VA
    3246              Jason                        A.                    FL
    3247            Tatyana                         T.                  WA

                                  Page 60 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 73 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3248               John                        B.                    TX
    3250            Mitchell                        S.                   MD
    3251              Ying                         N.                   WA
    3253             Martin                         Z.                   PA
    3254              Jamie                         Z.                   PA
    3255             Gerald                         I.                   CA
    3256             David                         R.                    CA
    3257               Lisa                         F.                   CA
    3258               Jana                        H.                    MN
    3260           Nathanael                       H.                    MN
    3262            Edward                         D.                    MD
    3263              Carol                        D.                    MD
    3264             Stefan                         F.                   MO
    3265             Denise                         F.                   MO
    3266             Justine                       B.                    NY
    3268            Barbara                        C.                    NY
    3271            Thomas                         G.                    IN
    3274             Jayesh                        B.                    OH
    3276              Mary                         G.                    NY
    3280              Jayde                        D.                    MD
    3281           Hans-Snith                      A.                    FL
    3282            Charlene                        P.                   MA
    3284            Thomas                         C.                    IL
    3285             Russell                       B.                    CA
    3286               Ann                          P.                   FL
    3287             Donna                         R.                    FL
    3288            Gregory                        R.                    FL
    3289               Roja                         E.                   PA
    3290             Dylan                         B.                    PA
    3292             Dadfar                        B.                    CA
    3294             Agnes                          T.                   VA
    3295            Amanda                         T.                    OH
    3296            Rogelio                        B.                    NY
    3297            Amanda                         C.                    MO
    3298            Stephen                        K.                    CA
    3300              Yury                         R.                    CA
    3302            Gregory                         Z.                   MA
    3303             James                          S.                  WA

                                  Page 61 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 74 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3304            Kenyion                         S.                   NJ
    3305               John                        M.                    PA
    3306              Roger                         S.                   PA
    3308             Joseph                         S.                   MI
    3309              Jacob                         S.                   MI
    3311                Jill                       B.                    MA
    3312              Barry                        B.                    MA
    3314              Lucas                        L.                    OK
    3315              Roger                         S.                   NY
    3316              Perry                         P.
    3317             Thomai                        H.
    3318              Evan                          S.                  NY
    3319            Michelle                       T.                   FL
    3320              Larry                        G.                   SC
    3321              James                         F.                  TN
    3322             Mikael                        H.                   CA
    3324             Robert                        N.                   MD
    3325             Janice                         S.                  MD
    3326           Jeanmarie                       D.                   NY
    3327            Lawrence                        L.                  NY
    3329              Larry                        A.                   TN
    3331              Misty                        D.                   TN
    3333              Darla                        A.                   TN
    3335              Gavin                        M.                   MA
    3339            Sharareh                        S.                  OR
    3340            Shohreh                         S.                  CA
    3342             Kristy                        K.                   PA
    3343             Michael                       K.                   PA
    3345              James                         S.                  GA
    3348               Joan                        A.                   CA
    3349             Everett                       A.                   CA
    3355             Jarrett                        P.                  VA
    3357            Douglas                         E.                  IN
    3358              Diane                        E.                   IN
    3359              Breya                         L.                  AR
    3360               Kent                        Y.                   IN
    3361             Melissa                       X.                   CA
    3363             Kyron                         R.                   DE

                                  Page 62 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 75 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3364               Brett                       W.                    CO
    3365             Christy                        F.                   VA
    3366             Ryleigh                        L.                   VA
    3367            Katherine                      M.                    MN
    3368             Richard                       M.                    MN
    3370             Helaine                       D.                    NJ
    3371            Nicholas                       D.                    NJ
    3372               Paul                        D.                    NJ
    3375               Neil                         S.                   CA
    3376            Melanie                        D.                    UT
    3377              Bryan                        D.                    UT
    3378              Julius                        S.                   CA
    3379           Samanatha                       R.                    PA
    3380              Grant                        B.                    IA
    3381             Richard                        S.                   NC
    3382              Brian                         S.                   MD
    3383             Alison                         S.                   MD
    3384               Beth                        W.                    PA
    3386             Stacey                        D.                    PA
    3388              James                        R.                    CO
    3389             Damien                        C.                    CO
    3391             Samuel                        B.                    VA
    3392             Samuel                         F.                   VA
    3393            Shahryar                       G.                    NY
    3395            Jennifer                       N.                    UT
    3396            Garrison                       D.                    NY
    3398             Arnold                        G.                    TX
    3400             Richard                       R.                    MI
    3401               Erin                        C.                    IN
    3402               Erik                        C.                    IN
    3403              Linda                        C.                    IN
    3404            Howard                         C.                    IN
    3407               Amy                         M.                    PA
    3408            William                         J.                   OH
    3409             Donna                         W.                    FL
    3410            William                        W.                    FL
    3411               Dirk                         Z.                   MA
    3412              Drew                         N.                    LA

                                  Page 63 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 76 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3413             Farouk                        R.                    NC
    3415              Sarah                         S.                   FL
    3416             Daniel                        H.                    FL
    3417            Timothy                        G.                    MI
    3418              Paula                        G.                    MI
    3419               Ian                         G.                    MI
    3420            Latrisha                       D.                    MD
    3423              Vicki                         S.                   VA
    3424             Staffus                       H.                    MI
    3426            Jennifer                        S.                   NY
    3427            Keteisha                        S.                   OH
    3429              Merry                        H.                    GA
    3430            Wojciech                       D.                    NJ
    3431              Edyta                        D.                    NJ
    3433             Cynthia                       K.                    OR
    3435              Yanet                        R.                    NJ
    3437           Christopher                      F.                  WA
    3438              Curtis                       W.                    OR
    3439               Lori                         S.                   CA
    3440             Mayme                          S.                   OR
    3441              Adam                         C.                    OR
    3442            Jennifer                        S.                   OR
    3443              Donte                        M.                   WA
    3444             Denise                         P.                   IN
    3446              David                        W.                    VA
    3448             Robert                        B.                    NH
    3449              Bruce                         P.                   CO
    3450              Janet                        E.                    CO
    3451             Rachel                        H.                    IL
    3452            Matthew                        B.                    WI
    3453              Ellen                        B.                    WI
    3454             Masun                          T.                   CO
    3457               Ian                         W.                    CA
    3458              Harry                        C.                    MI
    3459            Catherine                       T.                   IL
    3460             Stacey                        W.                    OR
    3461           Christopher                     C.                    OR
    3463            Terrance                       M.                    VA

                                  Page 64 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 77 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3467                Jie                        R.                    MA
    3468             Deqing                         S.                   MA
    3469               Erik                        B.                    GA
    3470              Brian                        R.                    CA
    3471             Krishan                        J.                   TX
    3474            Michael                        L.                    MA
    3475              Cory                         B.                    CA
    3476             Walter                        K.                    LA
    3477              Emily                        B.                    GA
    3479            William                         J.                   CA
    3480              Ryan                         B.                    CA
    3481             Lamar                         A.                    CA
    3482              Colin                        M.                    CA
    3483             Candy                         A.                    TX
    3484               Paul                        A.                    TX
    3485             Richard                        S.                   PA
    3486              Latica                       T.                    NY
    3487              John                         K.                    PA
    3488              Gayle                        N.                    CO
    3489            Michael                        G.                    TX
    3491            Ekaterina                      C.                    NV
    3492              Alan                         C.                    NV
    3493             Kellean                       G.                   WA
    3494            Thomas                         A.                   WA
    3496             Lauren                        M.                    GA
    3497            Michael                        G.                    CA
    3498              Edith                        M.                    NY
    3499               Jon                          T.                   NY
    3500            Maryann                        C.                    WI
    3501            Thomas                         C.                    WI
    3502             Nicolas                       C.                    WI
    3504            Timothy                        C.                    IL
    3505             Sandra                        L.                    MA
    3506            Benjamin                       H.                    MA
    3507            Kenneth                         I.                   {A
    3508              John                          S.                   NJ
    3509            Matthew                        H.                    MA
    3510             Nathan                        D.                    IL

                                  Page 65 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 78 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3511             Daniel                        G.                    CA
    3513              Ralph                        M.                    TX
    3514              Mary                         A.                    OH
    3515             Patrick                       B.                    OH
    3516             Scarlett                      K.                    PA
    3517              Susan                        M.                    NY
    3519             Leticia                        S.                   CA
    3520              John                         M.                    OK
    3521            Andrew                         T.                   WA
    3523              Brian                         S.                   FL
    3524            Julianne                        J.                   NY
    3525            Mikhael                         S.                   DC
    3527           Frederique                       S.                   MA
    3529            Elizabeth                       P.                   VA
    3531            Michael                         P.                   VA
    3532              Sean                         N.                    MO
    3533             George                         I.                   DC
    3537             Andrea                         S.                   OH
    3539            Stefanie                       B.                    VA
    3540             Joseph                        B.                    VA
    3541             Debora                         J.                   NV
    3542             Kansas                        C.                    GA
    3544            Yesenia                         P.                   TX
    3545              Sarah                        W.                    MD
    3547            Michelle                       H.                    IN
    3548             Jeffrey                       H.                    IN
    3549            Michael                         S.                   MI
    3551            Cynthia                         S.                   GA
    3552             Monika                        D.                    IL
    3555              Mihai                        C.                    OR
    3556              John                          T.                   CA
    3557              David                        H.                    GA
    3558             Randel                        D.                    VA
    3559            Fatmata                        B.                    TN
    3560               Kin                         K.                    NY
    3561              Yukti                        A.                    NY
    3563               Paul                        T.                    NJ
    3564              Brian                         T.                   wa

                                  Page 66 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 79 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3565             Jeffrey                       N.                   WY
    3566          Chidambaram                      K.                    GA
    3567             Joshua                        B.                    GA
    3569           Alexandria                       P.                   CA
    3571             Donald                        M.                    IN
    3572            Carolann                       V.                    NY
    3573            Veronica                       V.                    NY
    3574             Samuel                        M.                    NJ
    3580             Adam                          K.                    CA
    3581            Michelle                       N.                    CO
    3583             Karen                          T.                   VA
    3586           Tarchiauna                      T.                    VA
    3587             Katrina                       H.                    CA
    3588             Darrell                        T.                   VA
    3590             Marcus                         J.                   VA
    3591              Isaac                        M.                    IL
    3592             Theron                        M.                    CA
    3593              Kelly                        M.                    CA
    3597            Michael                        H.                    CA
    3598            Tryphina                       H.                    CA
    3599             Donnie                        H.                    NM
    3600             Steven                         J.                   NY
    3601             Kevin                          L.                   CA
    3602              Elisa                        A.                    CA
    3603              Miles                        G.                   WA
    3607             Chase                         H.                    MO
    3609              Conie                         L.                   FL
    3612             Keenen                        W.                    CA
    3613               Yen                          T.                   CA
    3621             Aaron                         C.                    IN
    3622            Thomas                         C.                    IN
    3623            Michael                        M.                    IN
    3624              Jane                         M.                    IN
    3625             Debra                         C.                    IN
    3626             Wayne                          S.                   IN
    3627            Marilyn                         S.                   IN
    3628              Craig                        M.                    VA
    3630             Liliana                       W.                    GA

                                  Page 67 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 80 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3632             Gabriel                       A.                    GA
    3633              John                          I.                   CA
    3635            Richard                         S.                   NC
    3636            Clarissa                        S.                   NC
    3637              Anna                          L.                   NY
    3640              Ross                         A.                    MN
    3641            Gregory                        H.                    MD
    3642            Michael                        Z.                    MT
    3643              Traci                         Z.                   MT
    3644            Michael                         F.                   CA
    3647             Andres                        C.                    NJ
    3649              Sunit                        K.                    GA
    3650               Paul                         I.                   FL
    3651              Kevin                        H.                    UT
    3652            Jennifer                       C.                    CA
    3653               Sara                        B.                    MD
    3654            Rhonda                         K.                    CA
    3657             Clinton                       L.                    NC
    3660             Daniel                        D.                    WI
    3661             Kaylin                        B.                    WI
    3662            Cynthia                        D.                    WI
    3665              Brock                         P.                   CA
    3666              Daren                        K.                    ID
    3667              Alice                         P.                   TX
    3668             Dewitt                         P.                   TX
    3670             Ripam                          S.                   IN
    3671            Timothy                         T.                   FL
    3672            Zachary                        G.                    MN
    3676             Tracie                        W.                    KY
    3678             Patricia                      N.                    WI
    3682            Michael                         J.                   CA
    3683              Alicia                       B.                    CA
    3684            Gabriela                       H.                    CA
    3689            Mitcheel                       R.                    VT
    3690              Ezra                         G.                    MD
    3692              Emily                        K.                    VA
    3693              Emily                        H.                    MD
    3695             Neilye                        G.                    MD

                                  Page 68 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 81 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3696             Robert                        A.                    OH
    3697             Natalie                       K.                    VT
    3698             Regina                         J.                   NJ
    3699              Mary                         E.                    NV
    3700              Lora                         W.                    CO
    3703              Bruce                         J.                   CA
    3706            Asawari                        K.                    IN
    3708            Matthew                        H.                    PA
    3710             Juanita                        T.                   TN
    3713              Mark                          S.                   CA
    3714             Lowell                        D.                    MA
    3715             Allison                       A.                    CA
    3718              Philip                       A.                    CA
    3720            Ricardo                        V.                    MA
    3721            Margaret                       D.                    MA
    3722             Tamsen                        W.                    PA
    3723            Elisabeth                      G.                    NY
    3724            Christina                      R.                    PA
    3727            Marilyn                        M.                    TN
    3730            Matthew                        W.                    AR
    3731            Elizabeth                      H.                    CA
    3732             Joseph                        W.                    CA
    3733             Vianca                        B.                    MA
    3735            Anthony                        D.                    MA
    3737             Charles                        S.                   CA
    3739              Rena                         C.                    TX
    3742            Barbara                         L.                   TX
    3743             Jeremy                        H.                    GA
    3744            Mitchell                        S.                   CA
    3745              Adam                         R.                    CA
    3747            Victoria                        P.                   FL
    3748             Sarabjit                       S.                   NC
    3751           Jon-David                       H.                    UT
    3753            Michael                        T.                    CA
    3762              Noor                         A.                    MO
    3763           Mohammed                         S.                   MO
    3764            Kiersten                        S.                   GA
    3765            Gerardo                        B.                    GA

                                  Page 69 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 82 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3766            Cristhian                      H.                    GA
    3767            Gamaliel                       G.                    GA
    3768              Lygia                         S.                   GA
    3769            Rosmery                        A.                    GA
    3770             Erenia                        C.                    GA
    3771              Alan                          S.                   GA
    3773            Deborah                        D.                    MD
    3774             Vatche                         T.                   CA
    3776            Matthew                        T.                    CA
    3777              Zonel                         P.                   CA
    3778              Diana                        O.                    CA
    3783              Edvin                        H.                    CA
    3785             Chokri                        B.                    CA
    3786            Victoria                       A.                    CA
    3787            Fernando                       A.                    CA
    3788              Garo                         A.                    CA
    3789              Cindy                        A.                    CA
    3790            Myeshia                        A.                    CA
    3791             Alonzo                        A.                    VA
    3792             Tanisha                        F.                   VA
    3794             Deanna                         F.                   TX
    3795             Randy                         B.                    UT
    3796             Qiaona                        W.                    NY
    3797              Tony                         Y.                    NY
    3798            Mitchell                       M.                    VA
    3799            Roderick                       D.                    VA
    3800             Jeremy                        D.                    VA
    3801           John-Paul                       R.                    VA
    3805              Faten                        A.                    CA
    3806               Rita                        N.                    NY
    3807             Adeteju                       O.                    NJ
    3808              Femi                         A.                    NJ
    3810              Osita                        N.                    NJ
    3811           Afamefula                       O.                    NJ
    3812             Ogechi                        A.                    NJ
    3814              Brett                         L.                   MO
    3815             Robert                        M.                    MO
    3816              Laura                        N.                    CA

                                  Page 70 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 83 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3818              Molly                        W.                    IN
    3819              Anna                         B.                    IN
    3822              Paul                         L.                    PA
    3833            Brandon                        B.                    FL
    3834               Lisa                        B.                    FL
    3836            Matthew                         S.                   PA
    3838             Shanni                         S.                   PA
    3841              Karen                         L.                   PA
    3848              Laura                        N.                    IN
    3849              Anish                        N.                    IN
    3857             Hernan                        A.                    GA
    3860             Tressie                       R.                    GA
    3862             Edward                        A.                    CA
    3863              Diane                        M.                    NC
    3866             Cecilia                       A.                    GA
    3869            Amanda                         H.                    FL
    3870              Grey                         G.                    FL
    3878              Chau                          P.                   PA
    3880              Hana                         D.                    PA
    3883               Zef                          S.                   PA
    3884             Andrej                         S.                   PA
    3885               Pat                          Z.                   FL
    3889              Hong                          P.                   PA
    3891              Anna                         D.                    OH
    3893             William                       M.                    PA
    3894            Frederick                      B.                    PA
    3899              Keith                        D.                    OH
    3900             Michael                        S.                   PA
    3902             Richard                       W.                    PA
    3908             Ashley                        L.                    PA
    3909             Travis                        M.                    PA
    3910              Anita                        M.                    PA
    3911             Alvery                        N.                    PA
    3914            Wojciech                       G.                    CA
    3916             Brianna                       B.                    PA
    3920             Oliver                         F.                   NY
    3921             Sherrie                       U.                    NY
    3922              April                        M.                    GA

                                  Page 71 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 84 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3925             Samuel                        G.                    GA
    3927             Ronald                        G.                    NY
    3928               Gayle                       G.                    NY
    3930              Dustin                        S.                   NY
    3931              Abbie                        C.                    MN
    3932            Clarence                        S.                   GA
    3934              Sayed                        B.                    CA
    3936           Midgladis                       G.                    GA
    3937              Joseph                        J.                   GA
    3938           Alexandra                        S.                   GA
    3939                Ana                         L.                   GA
    3940              Raquel                       K.                    GA
    3941              Adrian                       B.                    GA
    3942             Jennifer                       S.                   PA
    3946               Todd                        H.                    SC
    3947            Elizabeth                      M.                    SC
    3952              Emily                        W.                    SC
    3954             Charles                       W.                    SC
    3955             Clifford                       E.                   NY
    3956             Stephen                        S.                   NY
    3958               Reya                         J.                   UT
    3959             Samuel                         L.                   CA
    3962              Steven                       N.                    CA
    3964               Cathy                       K.                    MN
    3965               Bruce                       K.                    MN
    3966            Angelica                        P.                   TX
    3967              Justine                       P.                   TX
    3971           Alexandra                       G.                    NY
    3978               Jacob                       C.                    TX
    3979            Michael                        C.                    TX
    3980             Patricia                      C.                    TX
    3981            Anthony                        C.                    FL
    3983           Alexander                       C.                    GA
    3984            Carmelita                       J.                   IL
    3986              Payam                        T.                    CA
    3987             Georgia                       L.                    VA
    3989            Donovan                        W.                    GA
    3995              Shelby                       K.                    NM

                                  Page 72 of 73
       Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 85 of 88
                          Timely and Valid Exclusions

JND Identifier     First Name         First Initial of Last Name   State/Province
    3999               Juby                        R.                    CA
    4001               Sean                        G.                    FL
    4002              Janice                       H.                    OK
    4008              Cheryl                       W.                    NC
    4010            Ynohtan                        H.                    IL
    4013              Khang                        D.                    GA
    4014               Gina                        R.                    IL
    4015              Diana                        A.                    FL
    4025              Mark                         W.                    IA
    4028               Carl                         S.                   OR
    4031                Yu                          L.                   CA
    4032              James                         J.                   VA
    4033             Beverly                       G.                    NY
    4035              Sarah                         J.                   TX
    4036          Beverly-Olney                    L.                    NY
    4044              Felicia                       P.                   GA
    4048             Zarinah                       N.                    AZ
    4051             Crystal                        L.                   FL
    4053             Thomas                        D.                    VA
    4054              Nancy                        H.                    VA
    4055             Jennifer                      D.                    VA
    4058             Dulcey                        D.                    NM
    4060               John                        N.                    WI
    4065              David                        H.                    FL
    4066              Barry                        R.                    VA
    4070            Caroline                       B.                    CA
    4073              Murat                        A.                    CA
    4075               Paul                        Y.                    PA
    4077           Mashaweta                       B.                    MI
    4093              Robert                       A.                    CA
    4097               Rena                        C.                    AZ
    4098             Faheem                         J.                   IL
    8866              Travis                       H.                    TX
    1124             Lajuana                       M.                    TX




                                  Page 73 of 73
 Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 86 of 88




            EXHIBIT B
List of Settlement Class Representatives
Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 87 of 88




1. Cheyra Acklin-Davis                  37. Thomas W. Hannon
2. Christy Adams                        38. Jennifer Ann Harris
3. Robert Anderson                      39. Kismet Harvey
4. Donald Angelechio                    40. Todd Heath
5. Michele Renee Archambault            41. Bob Helton
6. Dean Edward Armstrong                42. Margaret M. Henkel
7. Justin Bakko                         43. Cathy Louise Henry
8. Robert Benson                        44. Alexander Hepburn
9. David Bielecki                       45. Eva Hitchcock
10. Michael Aaron Bishop                46. Kathleen Holly
11. Sabina Bologna                      47. Michael Louis Hornblas
12. Nancy Rae Browning                  48. Gregory Jacobs
13. Francine Campbell                   49. David L. Kacur
14. Mark Carr                           50. Aloha Kier
15. Natasha Carr                        51. Brenda King
16. Michael Chase                       52. Alvin Alfred Kleveno Jr.
17. Jack Cherney                        53. Joanne Klotzbaugh
18. Grace Cho                           54. Emily Knowles
19. Ricardo A. Clemente                 55. Debra Lee
20. Bridgette Craney                    56. Brett D. Lemmons
21. Thomas Edward Crowell               57. Leah Lipner
22. Germany Davis                       58. Maria Martucci
23. Christopher P. Dunleavy             59. Delitha J. May
24. Abby Lee Elliott                    60. James McGonnigal
25. Robert J. Etten                     61. Anthony Mirarchi
26. Kayla Ferrel                        62. Barry Napier
27. Janelle Ferrell                     63. Justin O’Dell
28. Larry Frazier                       64. Kyle Olson
29. Andrew Galpern                      65. Mel C. Orchard III
30. James Gay                           66. Joseph Packwood
31. Michael Getz                        67. John J. Pagliarulo
32. Terry Goza                          68. Richard Dale Parks
33. Thomas E. Greenwood                 69. Clara Parrow
34. Josh Grossberg                      70. Bruce Pascal
35. Jasmine Guess                       71. Sylvia Patterson
36. John R. Hammond                     72. Wanda Paulo
Case 1:17-md-02800-TWT Document 957 Filed 01/13/20 Page 88 of 88




73. Dallas Perkins
74. Stephen Plante
75. Gregg Podalsky
76. Sanjay Rajput
77. Benjamin Sanchez
78. David Sands
79. Rodd Santomauro
80. Maria Schifano
81. Thomas Patrick Schneider
82. James David Sharp
83. Miche’ Sharpe
84. John Simmons II
85. Amie Louise Smith
86. Anna Solorio
87. Jonathan Strausser
88. Kim Strychalski
89. Pete Swiftbird
90. Cheryl Ann Tafas
91. Tabitha Thomas Hawkins
92. Gerry Tobias
93. Nathan Alan Turner
94. Jennifer J. Tweeddale
95. Katie Van Fleet
96. Richard Whittington II




                               2
